Exhibit 10.5

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is executed as of July 10, 2014 (the
“Effective Date”) by and between Genzyme Corp., a corporation having an address
at 500 Kendall Street, Cambridge, MA 02142 (“Genzyme” or “Licensor”) and X4
Pharmaceuticals, LLC, a Massachusetts limited liability company having an
address at 281 School Street, Belmont, MA 02478, United States (“X4”). Genzyme
and X4 are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Genzyme controls certain intellectual property rights in the Territory
(as defined herein) with respect to the Licensed Compounds (as defined herein)
and Licensed Products (as defined herein); and

WHEREAS, Genzyme wishes to grant to X4, and X4 wishes to receive, an exclusive
license under such intellectual property rights to Develop (as defined herein)
and Commercialize (as defined herein) Licensed Products in the Territory, in
each case in accordance with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1    “Acceptance” shall mean [***].

1.2    “Accountant” has the meaning set forth in Section 6.12.

1.3    “Adverse Event” means (a) the development of an undesirable medical
condition or the deterioration of a pre-existing medical condition in a patient
or clinical investigation subject during or following exposure to or use of a
Licensed Product, whether or not considered causally related to such Licensed
Product, (b) the exacerbation in a patient or clinical investigation subject of
any pre-existing condition occurring during or following exposure to or use of a
Licensed Product, or (c) any other adverse experience or adverse drug experience
(as described in the FDA’s Investigational New Drug safety reporting and NDA
post-marketing reporting regulations, 21 C.F.R. §§312.32 and 314.80,
respectively, and any applicable corresponding regulations outside the United
States, in each case as may be amended from time to time), of a patient or
clinical investigation subject occurring during or following exposure to or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

use of a Licensed Product. For purposes of this Agreement, “undesirable medical
condition” includes symptoms (e.g., nausea, chest pain), signs (e.g.,
tachycardia, enlarged liver) or the abnormal results of an investigation (e.g.,
laboratory findings, electrocardiogram), including unfavorable side effects,
toxicity, injury, overdose or sensitivity reactions.

1.4    “Agreement” has the meaning set forth in the preamble hereto.

1.5    “Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party. For purposes of this definition, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with” means (a) the possession, directly or indirectly, of the power to
direct the management or policies of a business entity, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise, or (b) the ownership, directly or
indirectly, of more than 50% of the voting securities or other ownership
interest of a business entity (or, with respect to a limited partnership or
other similar entity, status as a general partner).

1.6    “Allo-HSCT Treatment” means allogeneic hematopoietic stem cell
transplantation (i.e. where the donor is a different person than the recipient).

1.7    “Annual Net Sales” means Net Sales of all Licensed Products in the
Territory (excluding Net Sales of each Licensed Product in any country in the
Territory for which the Royalty Term for such Licensed Product and country has
expired) in a particular Calendar Year.

1.8    “Applicable Law” means applicable laws, rules and regulations, including
any rules, regulations, guidelines or other requirements of the Regulatory
Authorities that may be in effect from time to time and applicable to a
particular activity hereunder in the Territory.

1.9    “Auto-HSCT Treatments” means autologous hematopoietic stem cell
transplantation, (i.e. where the donor and the recipient are one and a same
person).

1.10    “Breaching Party” has the meaning set forth in Section 12.3.

1.11    “Business Day” means a day other than a Saturday or Sunday and any other
day on which banking institutions in New York, New York, United States are not
closed.

1.12    “Calendar Quarter” means, with respect to the first such Calendar
Quarter, the period beginning on the Execution Date and ending on the last day
of the calendar quarter within which the Execution Date falls and thereafter
each successive period of three calendar months commencing on January 1,
April 1, July 1 and October 1.

1.13    “Calendar Year” means, with respect to the first such Calendar Year, the
period beginning on the Execution Date and ending on December 31 of the calendar
year within which the Execution Date falls and thereafter each successive period
of twelve (12) calendar months commencing on January 1 and ending on December
31.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------

1.14    “Change of Control” means the purchase (direct or indirect, either
through merger or otherwise) by a Third Party of (i) fifty per cent (50%) or
more of the existing Units in X4 or (ii) the whole or a substantial part of the
business of X4 to which this Agreement relates. For clarity, the Parties agree
that (a) any Licensed Product shall constitute a substantial part of the
business of X4 for purposes of this definition and (b) an investment transaction
by venture capital or other financial investors not engaged in the
pharmaceutical or biotechnology business and not otherwise affiliated with a
pharmaceutical or biotechnology company, the sole purpose of which is to raise
capital for X4 shall not be deemed to be a Change of Control for purposes of
this Agreement.

1.15    “Clinical Data” means all data, reports and results with respect to the
Licensed Compound and the Licensed Products made, collected or otherwise
generated under or in connection with the conduct of Clinical Studies.

1.16    “Clinical Studies” means human clinical trials for a Licensed Product
and any other tests and studies for a Licensed Product in human subjects, in any
case, conducted by or on behalf of X4 pursuant to this Agreement.

1.17    “Combination Product” means a single product that consists of or
contains a Licensed Compound as an active ingredient together with one or more
other therapeutically active ingredients and is sold either as a fixed dose or
as separate doses in a single package.

1.18    “Commercialization” means, with respect to a Licensed Product, any and
all activities (whether before or after Regulatory Approval) directed to the
marketing, promotion and sale of such Licensed Product in the Field in the
Territory, including pre-launch and post-launch marketing, promoting, marketing
research, distributing, offering to commercially sell and commercially selling
such Licensed Product, importing, exporting or transporting such Licensed
Product for commercial sale, medical education activities with respect to such
Licensed Product, conducting Clinical Studies that are not required to obtain or
maintain Regulatory Approval for such Licensed Product for an indication, which
may include epidemiological studies, modeling and pharmacoeconomic studies,
post-marketing surveillance studies, investigator sponsored studies and health
economics studies and regulatory affairs (including interacting with Regulatory
Authorities) with respect to the foregoing. When used as a verb,
“Commercializing” means to engage in Commercialization and “Commercialize” and
“Commercialized” shall have corresponding meanings.

1.19    “Commercially Reasonable Efforts” means [***].

1.20    “Complaining Party” has the meaning set forth in Section 12.3.

1.21    “Confidential Information” has the meaning set forth in Section 9.1.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------

1.22    “Control” means, with respect to any Information, Regulatory
Documentation, Patent, or other intellectual property right, possession of the
right, whether directly or indirectly, and whether by ownership, license or
otherwise (other than by operation of the license and other grants in
Section 2.1), to assign or grant a license, sublicense or other right to or
under such Information, Regulatory Documentation, Patent, or other intellectual
property right as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party. “Controlled” has a
corresponding meaning.

1.23    “Controlling Party” has the meaning set forth in Section 7.4.1.

1.24    “CREATE Act” has the meaning set forth in Section 7.2.4.

1.25    “Cumulative Net Sales” means total Net Sales of a Licensed Product in
the Territory since the First Commercial Sale of such Licensed Product in the
Territory (excluding Net Sales of each Licensed Product in any country in the
Territory for which the Royalty Term for any Licensed Product and country has
expired). For purposes of clarity, Net Sales of any Sublicensee of X4 shall be
included as part of Net Sales solely for purposes of determining Cumulative Net
Sales.

1.26    “Current Good Manufacturing Practices” or “cGMP” means current good
manufacturing practices and standards, as provided for (and as amended from time
to time) in the Current Good Manufacturing Practice regulations promulgated by
the FDA under the United States Food, Drug and Cosmetic Act (21 C.F.R. Part 210
et seq.) and in the European Community Directive 2003/94/EC (Principles and
guidelines of good manufacturing practice for medicinal products), as well as
applicable documents developed by the International Conference on Harmonization
(ICH) harmonized Tripartite Guideline, Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients, Q7a.

1.27    “Development” means, with respect to a Licensed Product, all activities
related to research, preclinical and other non-clinical testing, test method
development and stability testing, toxicology, formulation, the conduct of
Manufacture Process Development, the conduct of Clinical Studies, including
Manufacturing in support thereof (but excluding any commercial Manufacturing),
the conduct of statistical analysis and report writing, the preparation and
submission of Drug Approval Applications for such Licensed Product, regulatory
affairs with respect to the foregoing and all other activities necessary or
reasonably useful or otherwise requested or required by a Regulatory Authority
as a condition or in support of obtaining or maintaining a Regulatory Approval
for such Licensed Product. When used as a verb, “Develop” means to engage in
Development.

1.28    “Development Plan” means the plan for the Development of the Licensed
Products as described in Section 3.1.1, as updated from time to time pursuant to
Section 3.1.1.

1.29    “Disclosing Party” has the meaning set forth in Section 9.1.

1.30    “Dollars” or “$” means United States Dollars.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------

1.31    “Drug Approval Application” means a New Drug Application (an “NDA”) as
defined in the FFDCA and the regulations promulgated thereunder (including all
additions, supplements, extensions and modifications thereto), or any
corresponding foreign application in the Territory, including, with respect to
the European Union, a Marketing Authorization Application (an “MAA”) filed with
the EMA pursuant to the centralized approval procedure or with the applicable
Regulatory Authority of a country in Europe with respect to the mutual
recognition or any other national approval procedure (including all additions,
supplements, extensions and modifications thereto).

1.32    “Effective Date” has the meaning set forth in the preamble hereto.

1.33    “EMA” means the European Medicines Agency and any successor agency
thereto.

1.34    “European Union” means the economic, scientific and political
organization of member states as it may be constituted from time to time, which
as of the Effective Date consists of Austria, Belgium, Bulgaria, Czech Republic,
Croatia, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom of Great
Britain and Northern Ireland and that certain portion of Cyprus included in such
organization.

1.35    “Executive Officers” means the Chief Executive Officer of X4 and the
Head of Strategy & Business Development of Genzyme (or his/her designee).

1.36    “Exploit” means, with respect to a Licensed Product, to make, have made,
import, have imported, use, sell or offer for sale, research, Develop,
Commercialize, register, Manufacture, have Manufactured, hold or keep (whether
for disposal or otherwise), have used, export, have exported, transport,
distribute, have distributed, promote, have promoted, market or have sold or
otherwise dispose of such Licensed Product and “Exploitation” means the act of
Exploiting a Licensed Product.

1.37    “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

1.38    “FFDCA” means the United States Food, Drug, and Cosmetic Act, as amended
from time to time.

1.39    “Field” means all therapeutic, prophylactic and diagnostic uses in
humans for all indications, excluding (a) the Mozobil Indications, and (b) any
use for Auto-HSCT Treatments and Allo-HSCT Treatments.

1.40    “Financial Commitment” means a private placement of capital or debt
ownership interests or securities of X4 (including rights or options to acquire
ownership interests) which results in aggregate proceeds to X4 of at least
[***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

5



--------------------------------------------------------------------------------

1.41    “First Commercial Sale” means, with respect to a Licensed Product in a
country in the Territory, the first sale to a Third Party for monetary value for
use or consumption by the general public of such Licensed Product in such
country after the applicable Regulatory Authority has approved the Drug Approval
Application for such Licensed Product in such country. Sales prior to the
approval of the applicable Drug Approval Application, such as so-called
“treatment IND sales”, “named patient sales” and “compassionate use sales”,
shall not constitute a First Commercial Sale.

1.42    “Force Majeure Event” has the meaning set forth in Section 13.1.

1.43    “Genzyme” has the meaning set forth in the preamble hereto.

1.44    “Genzyme Indemnitees” has the meaning set forth in Section 11.1.

1.45    “Genzyme Knowledge” has the meaning set forth in Section 10.3.

1.46    “IFRS” means International Financial Reporting Standards adopted by the
International Accounting Standards Board or applicable generally accepted
accounting principles, in each case consistently applied.

1.47    “IND” means an investigational new drug application filed with the FDA
for authorization to commence Clinical Studies in the United States (including
all additions, supplements, extensions and modifications thereto), or any
corresponding foreign application in any country or region in the Territory
(including all additions, supplements, extensions and modifications thereto).

1.48    “Indemnification Claim Notice” has the meaning set forth in
Section 11.3.

1.49    “Indemnified Party” has the meaning set forth in Section 11.3.

1.50    “Indemnifying Party” means the Party from whom indemnification is sought
pursuant to Section 11.1 or Section 11.2.

1.51    “Information” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulas, instructions, skills, techniques, procedures, experiences,
technical assistance, designs, drawings, assembly procedures, computer programs,
specifications, data, results and other material, including Regulatory
Documentation, pre-clinical trial results and Clinical Study results,
Manufacturing procedures, test procedures, and purification and isolation
techniques (whether or not confidential, proprietary, patented or patentable) in
written, electronic or any other form now known or hereafter developed, and all
other discoveries, developments, inventions (whether or not confidential,
proprietary, patented or patentable), and tangible embodiments of any of the
foregoing.

1.52    “Infringement” has the meaning set forth in Section 7.3.1.

1.53    “Infringement Notice” has the meaning set forth in Section 7.3.1.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

6



--------------------------------------------------------------------------------

1.54    “Invoiced Sales” has the meaning set forth in the definition of “Net
Sales”.

1.55    “LIBOR” means the London Interbank Offered Rate for deposits in Euros
having a maturity of one month published by the British Bankers’ Association, as
adjusted from time to time on the first London business day of each month.

1.56    “Licensed Compound” means (a) any of the compounds listed on Schedule
1.56 and (b) any other compound that is otherwise covered by a Valid Claim of a
Licensed Patent. Notwithstanding the foregoing, for the avoidance of doubt,
plerixafor (also known as AMD3100 and
1,1’-[1,4-phenylene-bis(methylene)]-bis-1,4,8,11- tetraazacyclotetradecane, and
by the trade name Mozobil®) is not a Licensed Compound.

1.57    “Licensed Know-How” means the Information Controlled by Genzyme or its
Affiliates during the Term that is related to, and necessary or useful for the
Development and/or Commercialization of, the Licensed Compounds and/or Licensed
Products but excluding any Information to the extent claimed or covered by
published Licensed Patents. For purposes of clarity, Licensed Know-How is listed
on Schedule 1.57 attached hereto.

1.58    “Licensed Patents” means (a) the national, regional and international
patents and patent applications, including provisional patent applications set
forth on Schedule 1.58, (b) all patent applications Controlled by Genzyme or its
Affiliates during the Term that claim priority to any patents or patent
applications in clause (a), including divisionals, continuations,
continuations-in-part, converted provisionals, and continued prosecution
applications, as well as any substitute applications with respect to any patent
applications in clause (a), (c) any and all patents that have issued or in the
future may issue from any of foregoing patent applications in clause (a) or
clause (b), to the extent Controlled by Genzyme or its Affiliates during the
Term, including utility patents, utility models, petty patents and design
patents and certificates of invention, and (d) any and all re-issues
re-examinations renewals, revalidations, restorations or extensions (including
any supplementary protection certificates and the like) of any of the foregoing
patents or patent applications in clause (a), clause (b), or clause (c) to the
extent Controlled by Genzyme or its Affiliates during the Term.

1.59    “Licensed Product” means any pharmaceutical product containing a
Licensed Compound, alone or in combination with one or more other active
ingredients.

1.60    “Licensed Product Agreement” means, with respect to a Licensed Product,
any agreement entered into by and between X4 or any of its Sublicensees or its
or their respective Affiliates, on the one hand, and one or more Third Parties,
on the other hand, that relates to the Exploitation of such Licensed Product in
the Field in the Territory, including (a) any agreement pursuant to which X4,
its Sublicensees or its or their respective Affiliates receives any license or
other rights to Exploit such Licensed Product, (b) supply agreements pursuant to
which X4, its Sublicensees or its or their respective Affiliates obtain or will
obtain quantities of such Licensed Product, (c) clinical trial agreements with
respect to the conduct of clinical trials for such Licensed Product,
(d) contract research organization agreements with respect to the conduct of
services for such Licensed Product and (e) service agreements with respect to
the conduct of services for such Licensed Product.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

7



--------------------------------------------------------------------------------

1.61    “Losses” has the meaning set forth in Section 11.1.

1.62    “MAA” has the meaning set forth in the definition of “Drug Approval
Application.”

1.63    “Major Markets” means each of the United States, the United Kingdom,
Spain, Italy, France, Germany, Japan, Brazil, Russia, India and China.

1.64    “Manufacture” and “Manufacturing” means, with respect to a Licensed
Product, all activities related to the production, manufacture, processing,
filling, finishing, packaging, labeling, release, shipping, holding, conduct of
Manufacture Process Development, stability testing, quality assurance or quality
control of such Licensed Product or any intermediate thereof.

1.65    “Manufacture Process Development” means the process development, process
qualification and validation and scale-up of the process to manufacture a
Licensed Product and analytic development and product characterization with
respect thereto.

1.66    “Markings” has the meaning set forth in Section 4.6.

1.67    “Material Safety Issue” has the meaning set forth in Section 12.4.2.

1.68    “Milestone Event” means each of the events identified as a milestone
event in Section 6.4.1.

1.69    “Monetization” means the monetization of all or a portion of Genzyme’s
rights to receive payments under this Agreement, including by means of a direct
sale (through an auction process or otherwise) or a financing (through a
borrowing of loans, an offering of securities or otherwise).

1.70    “Mozobil Indications” means mobilization of hematopoietic stem cells to
the peripheral blood for collection with or without use of G-CSF and subsequent
autologous transplantation in human patients with a) lymphoma or b) multiple
myeloma.

1.71    “NDA” has the meaning set forth in the definition of “Drug Approval
Application.”

1.72    “Net Sales” means, for any period, the gross amount invoiced by X4 or
any of its Affiliates (or, for the sole purpose of calculating Cumulative Net
Sales hereunder, by X4’s Sublicensees and their Affiliates) for the sale of a
Licensed Product, as applicable (the “Invoiced Sales”), less deductions for:
[***]. Any of the deductions listed above that involves a payment by X4 or any
of its Affiliates (or, for the sole purpose of calculating

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

8



--------------------------------------------------------------------------------

Cumulative Net Sales hereunder, by X4’s Sublicensees and their Affiliates) shall
be taken as a deduction in the Calendar Quarter in which the payment is accrued
by such entity. For purposes of determining Net Sales, a Licensed Product shall
be deemed to be sold when invoiced and a “sale” shall not include transfers or
dispositions of such Licensed Product for pre-clinical or clinical purposes or
as samples, in each case, without charge. In the case of pharmacy incentive
programs, hospital performance incentive programs, chargebacks, disease
management programs, similar programs or discounts on portfolio product
offerings, all rebates, discounts and other forms of reimbursements shall be
allocated among products on the basis on which such rebates, discounts and other
forms of reimbursements were actually granted or, if such basis cannot be
determined, in accordance with X4’s or its Affiliates’ (or, for the sole purpose
of calculating Cumulative Net Sales hereunder, with X4’s Sublicensees’ and their
Affiliates’) existing allocation method; provided, that, any such allocation
shall be done in accordance with Applicable Law, including any price reporting
laws, rules and regulations. X4’s or any of its Affiliates’ transfer of any
Licensed Product to an Affiliate or Sublicensee shall not result in any Net
Sales. In the event a Licensed Product is sold which is or comprises a
Combination Product, then Net Sales with respect to such Combination Product
shall be calculated by multiplying the Net Sales (as described above) of the
applicable Combination Product by the fraction A over A+B, in which A is the
average sales price in such country in the applicable Calendar Quarter of
Licensed Products containing as therapeutically active ingredients only the
Licensed Compound (in the same doses and dosage form), and B is the average
sales price in such country in the applicable Calendar Quarter of products that
do not contain the Licensed Compound and which contain as therapeutically active
ingredients all of (and only) the other therapeutically active ingredients that
are contained in such Combination Product (in the same doses and dosage form).
In the event there are no such separate sales of the Licensed Product used to
determine A or the other product used to determine B for a given Combination
Product in such country during the applicable Calendar Quarter, Net Sales with
respect to such Combination Product shall be determined by the Parties in good
faith, based upon commercially reasonable standards and available market
information, using values of A and B where A is equal to the relative value, to
the end-user, of the Licensed Compound contained in the applicable Combination
Product, and B is equal to the relative value, to the end-user, of all the other
therapeutically active ingredients included in the applicable Combination
Product without the Licensed Compound.

1.73    “Non-Controlling Party” has the meaning set forth in Section 7.4.1.

1.74    “Party” and “Parties” each has the meaning set forth in the preamble
hereto.

1.75    “Patents” means (a) all national, regional and international patent
applications, including provisional patent applications and PCT applications,
continuations, continuations in part, divisionals, and registration
confirmations, and (b) all national or regional patents, including utility
patents, utility models, petty patents, certificates of invention and design
patents including any and all reissues, re-examinations, renewals,
revalidations, restorations or extensions (including any supplementary
protection certificates and the like).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

9



--------------------------------------------------------------------------------

1.76    “Payments” has the meaning set forth in Section 6.8.

1.77    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.78    “Phase II Clinical Trial” means a Clinical Study, the principal purpose
of which is a determination of safety and efficacy of a Licensed Product in the
target patient population or a similar Clinical Study prescribed by the
Regulatory Authorities, from time to time, pursuant to Applicable Law or
otherwise as more fully defined in 21 C.F.R. §312.21(b), as amended.

1.79    “Phase III Clinical Trial” means a Clinical Study on a sufficient number
of subjects that is designed to establish that a Licensed Product is safe and
efficacious for its intended use and to determine warnings, precautions and
adverse reactions that are associated with such Licensed Product in the dosage
range to be prescribed, as more fully defined in 21 C.F.R. §312.21(c), as
amended, which Clinical Study is intended to support Regulatory Approval of such
Licensed Product, including all tests and studies that are required by the FDA
from time to time, pursuant to Applicable Law or otherwise.

1.80    “Product Labeling” means, with respect to a Licensed Product in a
country in the Territory, (a) the Regulatory Authority-approved full prescribing
information for such Licensed Product for such country, including any required
patient information and (b) all labels and other written, printed or graphic
matter upon any container, wrapper or any package insert utilized with or for
such Licensed Product in such country.

1.81    “Product Trademarks” means the Trademark(s) to be used by X4, or its
Affiliates or Sublicensees for the Commercialization of the Licensed Products in
the Field in the Territory and any registrations thereof or any pending
applications relating thereto in the Territory (excluding, in any event, any
Trademarks that include any corporate name or logo of Genzyme or its
Affiliates).

1.82    “Prosecution and Maintenance” has the meaning set forth in
Section 7.2.1.

1.83    “Receiving Party” has the meaning set forth in Section 9.1.

1.84    “Regulatory Approval” means, with respect to a Licensed Product in a
country in the Territory, any and all approvals (including Drug Approval
Applications), licenses, registrations or authorizations of any Regulatory
Authority necessary to commercially distribute, sell or market such Licensed
Product in such country, including, where applicable, (a) pricing or
reimbursement approval in such country, (b) pre- and post-approval marketing
authorizations (including any prerequisite Manufacturing approval or
authorization related thereto) and (c) labeling approval.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

10



--------------------------------------------------------------------------------

1.85    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of a Licensed
Compound or a Licensed Product in the Territory.

1.86    “Regulatory Documentation” means all (a) applications (including all
INDs and Drug Approval Applications), registrations, licenses, authorizations
and approvals (including all Regulatory Approvals), (b) correspondence and
reports submitted to or received from Regulatory Authorities (including minutes
and official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, Adverse Event files
and complaint files and (c) Clinical Data and any other data contained in any of
the foregoing, in each case ((a), (b) and (c)), relating to the Licensed
Product.

1.87    “Regulatory Exclusivity” means the period of data, market or other
regulatory exclusivity under the FFDCA, European Parliament and Council
Regulations (EC) Nos. 726/2004, 141/2000 and 1901/2006, or national
implementations of Article 10 of Directive 2001/83/EC, and all equivalents
(including in the United States and the European Union) of any of the foregoing.

1.88    “Royalty Term” means, with respect to each Licensed Product and each
country in the Territory, the period beginning on the date of the First
Commercial Sale of such Licensed Product in such country, and ending on the
latest to occur of (a) the expiration of the last-to-expire Valid Claim within
the Licensed Patents in such country that would be infringed by the sale of such
Licensed Product in such country; (b) the expiration of Regulatory Exclusivity
in such country for such Licensed Product and (c) the tenth (10th) anniversary
of the First Commercial Sale of such Licensed Product in such country.

1.89    “Sublicense” means an exclusive sublicense to Commercialize a Licensed
Product granted by X4 pursuant to Section 2.3.2 to a Sublicensee. For clarity,
any subcontracting agreement meeting the requirements of Section 3.5 or
Section 4.8 pursuant to which X4 subcontracts the exercise of its rights and/or
the performance of its obligations under this Agreement shall not constitute a
Sublicense.

1.90    “Sublicensee” means a Person, other than an Affiliate, that is granted a
Sublicense by X4.

1.91    “Sublicense Percentage” means (a) with respect to a Sublicense granted
with respect to a Licensed Product prior to the dosing of the first patient in
the first Phase II Clinical Trial conducted for such Licensed Product, [***];
(b) with respect to a Sublicense granted with respect to a Licensed Product on
or after the dosing of the first patient in the first Phase II Clinical Trial
for such Licensed Product and prior to the dosing of the first patient in the
first Phase III Clinical Trial conducted for such Licensed Product, [***]; and
(c) with respect to a Sublicense granted with respect to a Licensed Product on
or after the dosing of the first patient in the first Phase III Clinical Trial
conducted for such Licensed Product, [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

11



--------------------------------------------------------------------------------

1.92    “Sublicense Revenue” means cash payments received by X4 or its Affiliate
from their respective Sublicensees pursuant to a Sublicense in consideration for
the grant of a Sublicense, including any upfront payments, license maintenance
fees, development or regulatory or sales milestone payments [***].
Notwithstanding the foregoing, Sublicense Revenue will not include [***].

1.93    “Term” has the meaning set forth in Section 12.2.

1.94    “Termination Notice Period” has the meaning set forth in Section 12.3.

1.95    “Territory” means worldwide.

1.96    “Third Party” means any Person other than Genzyme, X4 and their
respective Affiliates.

1.97    “Third Party Claims” has the meaning set forth in Section 11.1.

1.98    “Trademark” means any word, name, symbol, color, designation or device
or any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.

1.99    “Trigger Notice” has the meaning set forth in Section 4.7.

1.100    “United States” means the United States of America, including all
possessions and territories thereof.

1.101    “Valid Claim” means a pending or issued claim of a patent or patent
application which: (a) has not been held unpatentable, invalid or unenforceable
by a court or other government agency of competent jurisdiction in a decision
from which no appeal can or has been taken; and (b) which has not been admitted
to be invalid or unenforceable through reissue, re-examination, disclaimer or
otherwise. Notwithstanding the foregoing, in case of pending patent
applications, it is understood and agreed that if the corresponding claim in the
patent applications: (i) has been limited or cancelled because of patentability
requirements such that the corresponding claim does not cover the applicable
Licensed Product; (ii) has lapsed; (iii) has been finally rejected (and the
rejection has been affirmed on appeal or the time for appeal or petition has
lapsed); (iv) has been finally revoked (and the revocation has been affirmed on
appeal or the time for appeal or petition has lapsed); or (v) [***], then such
corresponding claim in such corresponding patent application pending in any
country will not be deemed to be a Valid Claim.

1.102    “X4” has the meaning set forth in the preamble hereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

12



--------------------------------------------------------------------------------

1.103    “X4 First Financing” means the closing by X4, in a single transaction
or a series of transaction, of a financing round in which X4 receives from one
or more Third Parties funding in an aggregate amount of not less than [***] in
exchange for debt or equity ownership interests or securities of X4.

1.104    “X4 Indemnitees” has the meaning set forth in Section 11.2.

1.105    “X4 Know-How” means any Information Controlled by X4 or its Affiliates
as of the effective date of termination of this Agreement by Genzyme pursuant to
Section 12.3 and/or 12.5 that is not generally known and is necessary or useful
for the Exploitation of a Licensed Product in the Field in the Territory, but
excluding any Information to the extent covered or claimed by published X4
Patents.

1.106    “X4 Patents” means any Patents Controlled by X4 or its Affiliates as of
the effective date of termination of this Agreement by Genzyme pursuant to
Section 12.3 and/or 12.5 that are necessary or useful (or, with respect to
patent applications, would be necessary or useful if such patent applications
were to issue as patents) for the Exploitation of a Licensed Product in the
Field in the Territory.

ARTICLE 2

GRANT OF RIGHTS AND RELATED TRANSFER OBLIGATIONS

2.1    Grants to X4. Subject to Section 2.2, Section 2.3, Section 4.7 and the
other terms and conditions of this Agreement, Genzyme hereby grants to X4:

2.1.1    an exclusive (including with regard to Genzyme and its Affiliates,
excepting only the retained rights of Genzyme described in Section 2.2) license
during the Term, with the right to grant sublicenses in accordance with
Section 2.3, under the Licensed Patents and the Licensed Know-How to Exploit the
Licensed Compounds and Licensed Products in the Field in the Territory.

2.1.2    a non-exclusive license during the Term, with the right to grant
sublicenses in accordance with Section 2.3, to use any Trademark and/or logo of
Genzyme or its Affiliates solely as necessary for X4 to perform its obligations
under Section 4.6 and for no other purpose.

2.2    Retention of Rights and Negative Covenant by Genzyme.

2.2.1    Notwithstanding anything to the contrary in this Agreement, Genzyme
retains, on behalf of itself and its Affiliates, the exclusive right in and to
the Licensed Patents and the Licensed Know-How to Exploit Licensed Compounds and
Licensed Products in the Territory outside of the Field and solely for use in
Mozobil Indications, Allo-HSCT Treatments and Auto-HSCT Treatments; provided,
that, the retained right of Genzyme to Exploit the Licensed Compounds and
Licensed Products outside of the Field shall be subject, in each such case, to
Section 2.2.2 and to the prior written consent of X4, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

13



--------------------------------------------------------------------------------

2.2.2    Notwithstanding anything to the contrary in this Agreement, Genzyme
retains, on behalf of itself and its Affiliates, the non-exclusive right in and
to the Licensed Patents and the Licensed Know-How to conduct preclinical
research, and testing with respect to the Licensed Compounds in the Field in the
Territory, and to Manufacture the Licensed Compounds solely for use in the
performance of such preclinical research and testing, subject to the remainder
of this Section 2.2.2. For clarity, the foregoing rights shall exclude any
clinical development or Commercialization of the Licensed Compounds of any kind
in the Field and/or manufacture of the Licensed Compounds for such purpose.
Genzyme further covenants that it will not, during the Term, engage in any
clinical Development or Commercialization of any of the Licensed Compounds
listed on Schedule 1.56 outside the Field (including in the Mozobil Indications,
for Allo-HSCT Treatments and for Auto-HSCT Treatments) and/or manufacture of the
Licensed Compounds listed on Schedule 1.56 for any such purpose. Any proposed
publication by Genzyme or its Affiliates of research results relating to the
Licensed Compounds that are obtained in the performance of the research
activities described in this Section 2.2.2 shall be subject to the restrictions
of Section 9.5 hereof.

2.3    Sublicenses.

2.3.1    The rights and licenses granted to X4 under Section 2.1 shall include
the right to grant sublicenses, which shall not be further sublicensable, to its
Affiliates, and to academic collaborators and Third Party contractors to Develop
the Licensed Compounds and Licensed Products in the Field in the Territory;
provided, that, X4 shall require each such Sublicensee to agree in writing to be
bound by the applicable terms and conditions of this Agreement, including
Section 4.7, Section 12.7, ARTICLE 7 and ARTICLE 9. No such sublicense shall
relieve X4 of any of its obligations hereunder and X4 shall use its Commercially
Reasonable Efforts to enforce compliance by each such Sublicensee to the extent
such enforcement is required to allow X4 to comply with its obligations
hereunder. X4 shall promptly inform Genzyme in writing of any material breach by
a Sublicensee of its sublicense agreement to the extent such material breach
would reasonably be expected to affect Genzyme’s rights under this Agreement,
and any failure by X4 to promptly take reasonable steps in accordance with the
terms of the sublicense to have Sublicensee remedy such material breach shall
constitute a material breach of this Agreement.

2.3.2    Subject to X4’s compliance with its obligations under Section 4.7, and
subject to X4 having secured the X4 First Financing as required under
Section 12.1, the rights and licenses granted to X4 under Section 2.1 shall
include the right to grant sublicenses to its Affiliates and Third Parties to
Develop and/or Commercialize the Licensed Compound and Licensed Products in the
Field in the Territory. X4 shall (a) require each Sublicensee to agree in
writing to be bound by the applicable terms and conditions of this Agreement,
including Section 4.7, Section 12.7, ARTICLE 7 and ARTICLE 9, and (b) provide
Genzyme with a written notice of the execution of such sublicense (which written
notice shall include a copy of any such sublicense)., which copy may be redacted
by X4 with respect to obligations that are not relevant to X4’s obligations
under this Agreement, the terms of which shall be Confidential Information of X4
and subject to Article 9. No such Sublicensee shall relieve X4 of any of its
obligations hereunder and X4 shall use its Commercially Reasonable Efforts to
enforce compliance by each such Sublicensee to the extent such enforcement is
required to allow X4 to comply with its obligations hereunder. X4 shall promptly
inform Genzyme in writing of any material breach by a Sublicensee of its

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

14



--------------------------------------------------------------------------------

sublicense agreement to the extent such material breach would reasonably be
expected to affect Genzyme’s rights under this Agreement, and any failure by X4
to promptly take reasonable steps in accordance with the terms of the sublicense
to have Sublicensee remedy such material breach shall constitute a material
breach of this Agreement.

2.4    Paid-Up License. Upon the expiration of the Royalty Term with respect to
a Licensed Product in a country, the licenses granted to X4 under Section 2.1
shall become fully paid-up, irrevocable and perpetual for such Licensed Product
in that country.

2.5    Genzyme Trademarks. With respect to any Trademark and/or logo of Genzyme
or its Affiliates licensed to X4 under Section 2.1.2, X4 agrees to conform to
the guidelines of Genzyme in effect from time to time (as notified in writing to
X4) with respect to manner of use and to maintain the quality standards of
Genzyme for goods sold and services provided in connection with any such
Trademark and/or logo of Genzyme or its Affiliates. X4 and its Affiliates shall,
and shall include in each Sublicense agreement an obligation of each Sublicensee
to, use diligent efforts not to do any act that endangers, destroys or similarly
affects the value of the goodwill pertaining to the any Trademark and/or logo of
Genzyme or its Affiliates. X4 and its Affiliates shall, and shall include in
each Sublicense agreement an obligation of each Sublicensee to, execute any
documents required in the reasonable opinion of Genzyme to be entered as a
“registered user” or recorded licensee of the any Trademark and/or logo of
Genzyme or its Affiliates or to be removed as registered user or licensee
thereof.

2.6    No Implied Rights. For the avoidance of doubt, X4, its Sublicensees and
its and their respective Affiliates shall have no right, express or implied,
with respect to the Licensed Patents, the Licensed Know-How or any Trademark
and/or logo of Genzyme or its Affiliates, except as expressly provided in
Section 2.1.

2.7    Disclosure. Genzyme shall use commercially reasonable efforts to deliver
the Licensed Know-How to X4, at Genzyme’s sole cost and expense, within [***]
after the Effective Date. Genzyme shall also provide to X4, where available,
copies of any raw data from Clinical Studies, case report forms, protocols and
amendments, trial master files and investigator brochures related to the
Licensed Compound and the Licensed Products.

2.8    Initial Material Transfer. Within [***] after the Effective Date, Genzyme
shall, at Genzyme’s sole cost and expense, deliver to X4 approximately the
quantity of Licensed Compound in powder form as shown on Schedule 1.56 (the
“Initial Materials”), and a “Certificate of Analysis” with respect to the
Initial Materials and will transfer ownership to X4 of any Initial Materials (or
work in-process of Initial Materials) currently housed at Aptuit (Genzyme’s
contract manufacturer of AMD11070). X4 shall reimburse Genzyme for the
reasonable out-of-pocket expenses incurred by Genzyme in delivering the Initial
Materials to X4 pursuant to this Section 2.8. THE INITIAL MATERIALS SUPPLIED BY
GENZYME UNDER THIS SECTION 2.8 ARE SUPPLIED “AS IS” AND GENZYME MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

15



--------------------------------------------------------------------------------

PURPOSE, OR THAT THE USE OF THE INITIAL MATERIALS DOES NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. X4 assumes
all liability for damages which may arise from its use, storage or disposal of
the Initial Materials. Genzyme will not be liable to X4 for any loss, claim or
demand made by X4, or made against X4 by any Third Party, due to or arising from
the use of the Initial Materials except, to the extent permitted by applicable
Laws, to the extent caused by the negligence or willful misconduct of Genzyme.

ARTICLE 3

DEVELOPMENT AND REGULATORY

3.1    Development.

3.1.1    Development Plans. The initial Development Plan, which covers the
period from the Effective Date through the first Calendar Quarter of 2015, is
attached to this Agreement as Schedule 3.1.2. [***], X4 shall prepare and submit
an updated Development Plan to Genzyme. Each such update to the Development Plan
shall set forth for the applicable Calendar Year the Development objectives, the
planned Clinical Studies and other Development activities and the contemplated
timelines for the foregoing. X4 shall manage the preparation of each such update
so that it is submitted to Genzyme [***]. X4 shall consider in good faith any
comments Genzyme may provide with respect to any such updates to the Development
Plan.

3.1.2    Diligence. X4 shall use Commercially Reasonable Efforts to Develop, at
is sole cost and expense, and obtain and maintain Regulatory Approvals for at
least one Licensed Product for use in the Field in at least the USA and one of
the other Major Markets.

3.2    Regulatory Matters.

3.2.1    Regulatory Responsibilities.

(a)    X4 shall have the sole right and responsibility for preparing, obtaining
and maintaining Drug Approval Applications and any other Regulatory Approvals
and other submissions, and for conducting communications with the Regulatory
Authorities, for Licensed Products in the Field in the Territory. As between the
Parties, all Drug Approval Applications and Regulatory Approvals relating to
Licensed Products in the Field with respect to the Territory shall be owned by,
and shall be the sole property and held in the name of, X4 or its designated
Affiliate or Sublicensee.

(b)    Genzyme hereby assigns to X4 all of Genzyme’s right, title and interest
in and to the Drug Approval Applications and Regulatory Approvals with respect
to the Licensed Compound Controlled by Genzyme on the Effective Date (the
“Assigned Regulatory Documentation”), a list of which Assigned Regulatory
Documentation is set forth on Schedule 3.2.1. Promptly following the completion
of X4 First Financing, Genzyme shall take such steps as may be reasonably
necessary to promptly complete the transfer to X4 of its ownership of the
Assigned Regulatory Documentation. All such Assigned Regulatory Documentation
will be owned by and held in the name of X4.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

16



--------------------------------------------------------------------------------

(c)    Schedule 3.2.1(c) sets forth all Regulatory Documentation, other than the
Assigned Regulatory Documentation, that is Controlled by Genzyme as of the
Execution Date. Genzyme hereby grants to X4 the exclusive right, and right of
reference, under Genzyme’s right, title, and interest in and to all such
Regulatory Documentation not assigned to X4 pursuant to Section 3.2.1(b), to use
such Regulatory Documentation for the purposes of seeking Regulatory Approvals
to Commercialize Licensed Products in the Field in the Territory in accordance
with this Agreement. X4 may sublicense such rights in connection with any
sublicense granted in accordance with Section 2.3.

(d)    Genzyme shall, upon the written request of X4, notify the applicable
Regulatory Authorities in writing that it is transferring responsibility for
Regulatory Documentation, including the Assigned Regulatory Documentation, to
X4, and X4 shall notify the applicable Regulatory Authorities in writing that it
is accepting all regulatory responsibilities associated with such Regulatory
Documentation (including the responsibility for reporting Adverse Events).

3.3    Reports. At least [***] commencing on the last day of the first full
Calendar Year following the Effective Date and [***], X4 shall provide Genzyme
with a detailed report describing (a) the Development activities it has
performed, or caused to be performed, since the preceding report (including any
filings, submissions, communications or meetings with any Regulatory
Authorities) and (b) its Development activities in process (including any
Clinical Data and Patent filings) and (c) safety findings related to the
Licensed Compounds and Licensed Products. All information disclosed by X4 to
Genzyme pursuant to this Section 3.3 shall be the Confidential Information of
X4.

3.4    Records. X4 shall maintain, or cause to be maintained, all Regulatory
Documentation Controlled by X4 and final supporting records and documentation
therefor (but not draft records or documentation therefor except as otherwise
required by Applicable Law), in sufficient detail and in compliance with
Applicable Law. Such records and documentation shall be complete and accurate
and shall fully and properly reflect all work done and results achieved in the
performance of the applicable Development activities in a manner appropriate for
any regulatory purpose and, when applicable, for use in connection with Patent
filings, prosecution and maintenance. Such records and documentation shall be
retained by X4 for [***].

3.5    Subcontracting. X4 may subcontract the exercise of its rights and the
performance of its obligations under this ARTICLE 3; provided, that, (a) X4
shall oversee the performance by its subcontractors of the subcontracted
activities in a manner that would be reasonably expected to result in their
timely and successful completion and (b) any agreement pursuant to which X4
engages a subcontractor pursuant to this Section 3.5 must (i) be consistent with
this Agreement and (ii) contain terms obligating such subcontractor to:
(A) comply with confidentiality provisions that are consistent with those set
forth in ARTICLE 9; and (B) provide Genzyme with substantially the same rights
with respect to any Information, Patents and other intellectual property arising
from the performance of the subcontracted obligation as Genzyme would have under
this Agreement if such Information, Patents or other intellectual property had
arisen from the performance of such obligation by X4.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

17



--------------------------------------------------------------------------------

3.6    Compliance. X4 shall perform or cause to be performed any and all of its
Development activities under this Agreement in a good scientific manner and in
compliance with all Applicable Law.

3.7    Regulatory Audits. During the period commencing on the Effective Date and
continuing until the first to occur of the expiration of the Term, the
termination of this Agreement or the consummation of a Transaction, Genzyme
shall have the right, during normal business hours and upon reasonable notice,
to inspect any regulatory records and correspondence kept by X4, its Affiliates
or Sublicensees in accordance with this Article 3. Any such audit may not be
conducted more than [***]. The cost of any audit shall be borne by Genzyme.
Notwithstanding the foregoing, to the extent that X4 does not have the right to
grant Genzyme the right to audit the records of any of its Sublicensees
hereunder, X4 shall obtain for itself such right and, at Genzyme’s request, X4
shall, subject to the limitations set forth in this Section 3.7, exercise such
audit right with respect to such Sublicensees and shall provide the results of
such audit to Genzyme.

ARTICLE 4

COMMERCIALIZATION

4.1    Commercialization. Subject to Section 4.7, X4 shall have the sole right,
at is sole cost and expense, to control the Commercialization of Licensed
Products in the Field in the Territory.

4.2    Commercial Diligence. X4 shall use Commercially Reasonable Efforts to
Commercialize at least one Licensed Product in the Field in accordance with
Applicable Law in each of the USA and at least one of the other Major Markets.

4.3    Compliance with Applicable Law. X4 and its Affiliates shall, and X4 shall
include in each Sublicense agreement an obligation of each Sublicensee to,
comply with all Applicable Law with respect to the Commercialization of the
Licensed Products.

4.4    Sales and Distribution. X4 shall be solely responsible for invoicing and
booking sales, establishing all terms of sale (including pricing and discounts)
and warehousing and distributing the Licensed Products in the Field in the
Territory and shall perform such activities in accordance with the terms and
conditions of this Agreement. X4 shall be solely responsible for handling all
returns, recalls and withdrawals, order processing, invoicing and collection,
distribution and inventory and receivables with respect to the Licensed Product
in the Field in the Territory.

4.5    Product Trademarks. X4 shall have the right to determine and own the
Product Trademarks to be used with respect to the Exploitation of the Licensed
Products in the Field in the Territory.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

18



--------------------------------------------------------------------------------

4.6    Markings. To the extent required by Applicable Law in a country in the
Territory, the promotional materials, packaging and Product Labeling for the
Licensed Product used by X4, its Sublicensees or its or their respective
Affiliates in connection with the Licensed Product in such country shall contain
(a) the Genzyme Corporate Name and (b) the logo and corporate name of the
manufacturer (collectively, the “Markings”). The manner in which the Markings
are to be presented on promotional materials, packaging and Product Labeling for
the Licensed Product shall be subject to Section 2.5 and Section 7.1.2.

4.7    Genzyme Right of First Negotiation. Genzyme shall have a right of first
negotiation, as described in this Section 4.7, to negotiate with X4 for an
agreement providing rights for the grant to Genzyme or its Affiliates of the
right to Exploit Licensed Products in the Field in the Territory (the “Right of
First Negotiation”). If at any time during the Term, X4 determines, in its sole
discretion, that it wishes to seek to grant a sublicense (an “Out-License”)
under the Licensed Patents and/or Licensed Know-How to a Third Party for the
Development and/or Commercialization of any Licensed Product, then X4 will
notify Genzyme in writing and provide a non-confidential summary of the Licensed
Product that is the subject of the proposed Out-License, as well as the intended
scope (i.e., field and territory) of the Out-License (a “Trigger Notice”). If
Genzyme desires to evaluate such Out-License, Genzyme will provide X4 with a
written notice of same [***] that provides the process and time lines for
internal diligence and stage gate committee meetings that are required to
advance into license negotiations (a “Negotiation Notice”). Promptly after X4’s
receipt of a Negotiation Notice, X4 will provide Genzyme with a confidential
summary of the Licensed Product (each, a “Data Package”), including material
Clinical Data and preclinical data Controlled by X4 (as well as such other
information in X4’s Control that Genzyme may reasonably request), which Data
Package shall be Confidential Information of X4 under this Agreement. During the
period commencing on the date of receipt by X4 of the Negotiation Notice [***]
(the “Diligence Period”), Genzyme will complete its diligence and comply with
the time lines set in the Negotiation Notice and Genzyme and X4 shall have
weekly meetings (either in person or by phone) to discuss Genzyme’s progress and
to answer any questions related to diligence. During the period commencing on
the last day of the Diligence Period [***] (the “Exclusivity Period”), Genzyme
will have an exclusive right to negotiate with X4 for an exclusive,
royalty-bearing license to such Licensed Product in the field and territory
specified in the Trigger Notice. If (a) Genzyme (i) does not deliver a
Negotiation Notice to X4 within the [***], (ii) does not deliver a binding
written proposal to X4 for the terms of an Out-License to X4 during the
Exclusivity Period, or (iii) declines in writing an Out-License to the Licensed
Product after review of the Data Package, or (b) Genzyme and X4 do not mutually
agree on the terms of an Out-License within the Exclusivity Period, Genzyme
shall have no further rights under this Agreement with respect to such Licensed
Product and X4 will be free to negotiate an Out-License for such Licensed
Product with any Third Party, subject to the terms of Section 2.2 (Sublicenses).

4.8    Subcontracting. Subject to Section 4.7, X4 may subcontract the
Commercialization of the Licensed Products in the Field in the Territory;
provided, that, (a) X4 shall use its Commercially Reasonable Efforts to oversee
the performance by its subcontractors of the subcontracted activities in a
manner that would be reasonably expected to result in their timely and
successful completion of such activities and (b) any agreement

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

19



--------------------------------------------------------------------------------

pursuant to which X4 engages a subcontractor must (i) be consistent in all
material respects with this Agreement and (ii) contain terms obligating such
subcontractor to comply with confidentiality provisions that are at least as
restrictive as those set forth in ARTICLE 9. For clarity, the foregoing shall
not limit X4’s right to grant Sublicenses pursuant to Section 2.3 and, subject
to the requirements of Section 2.3, X4 shall have the right to exercise its
rights and fulfill its obligations through one or more Affiliates or
Sublicensees.

ARTICLE 5

MANUFACTURE AND SUPPLY

5.1    In General. X4 shall (a) be responsible for the Manufacture of Licensed
Compounds and each Licensed Product in sufficient quantities to enable X4 to
pursue the Exploitation of such Licensed Product in the Field in the Territory
in accordance with its obligations under Section 4.12, and (b) use Commercially
Reasonable Efforts to assure an efficient and reliable supply of Licensed
Compounds and each Licensed Product conforming to the applicable specifications
with respect thereto as necessary to Exploit and maintain Regulatory Approvals
for such Licensed Product in the Field in the Territory in accordance with its
obligations under Section 4.2 and Section 3.32, including developing
commercially reasonable arrangements and strategies for back-up sources of
supply of such Licensed Compounds and Licensed Product that appropriately and
reasonably minimize the risk of supply shortfalls and that take into account
expected inventory levels and demand.

5.2    Subcontracting of Manufacturing Rights. In furtherance of the obligations
set forth in Section 5.1, X4 shall either itself Manufacture and supply, or may
enter into one or more definitive Manufacturing and supply agreements with
Genzyme or Third Parties to Manufacture and supply, clinical and commercial
supplies of Licensed Compounds and each Licensed Product. X4 shall, shall cause
its Affiliates to, and shall include in any agreement with any Third Party that
Manufactures and supplies clinical or commercial supplies of Licensed Compounds
and any Licensed Product an obligation of such Third Party to, comply with all
Applicable Law with respect to the Manufacture of Licensed Compound and Licensed
Products.

ARTICLE 6

PAYMENTS

6.1    Signature Fee. No later than ten (10) days after the Execution Date, X4
shall pay Genzyme an upfront amount equal to [***]. Such payment shall be
nonrefundable (including in the case that this Agreement would not enter into
force as per Section 12.1) and non-creditable against any other payments due
hereunder.

6.2    X4 First Financing Fee. No later than thirty (30) days after the closing
of the X4 First Financing, X4 shall pay Genzyme an upfront amount equal to Three
Hundred Thousand Dollars ($300,000). Such payment shall be nonrefundable and
non-creditable against any other payments due hereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

20



--------------------------------------------------------------------------------

6.3    Equity Consideration.

6.3.1    Unit Issuance.

(a)    Initial Grant. [***] after the closing of the X4 First Financing, X4
shall issue to Genzyme or to Genzyme’s designated Affiliate a number of units of
ownership interests of X4 (“Units”) that represents, on an as-converted basis,
ten per cent (10%) of the outstanding Units of X4 immediately following the
closing of the X4 First Financing (the “Initial Units”).

(b)    Anti-Dilution Grant. If at any time prior to the date of [***], X4 issues
Units (including any options, warrants or rights to purchase or acquire Units
from X4) that would cause Genzyme’s percentage ownership in X4 to drop below ten
percent (10%), X4 shall issue additional Units to Genzyme to restore Genzyme’s
percentage ownership in X4 to ten percent (10%) (the “Anti-Dilution Units”). The
obligation of X4 to issue Anti-Dilution Units shall terminate on the date of
Financial Commitment.

(c)    Execution of Documents. Concurrently with such issuance of the Initial
Units and/or the issuance of the Anti-Dilution Shares, Genzyme shall or shall
cause its designated Affiliate to execute and deliver to X4 and the Third Party
investors in X4 customary documents (such as, without limitation, a restricted
unit purchase agreement, an investor rights agreement and a voting agreement).

6.3.2    Put Option.

(a)    Put Option. At any time during the Term, Genzyme or its Affiliate, as the
holder of Units of X4, will have the one time right to request in writing that
X4 purchase all (but not less than all) of the Units of X4 then held by Genzyme
or such Affiliate (the “Subject Units”). Upon X4’s receipt of such written
notice, X4 shall purchase such Subject Units from Genzyme or such Affiliate, for
a purchase price equal to [***] (the “Purchase Price”).

(b)    Put Closing.

(i)    The closing of the purchase and sale of any Subject Units (each a “Put
Closing”) shall take place on, and payment therefor shall be made in full on,
the date that is [***] after the notice from Genzyme pursuant to
Section 6.3.2(a) exercising the right to require X4 to purchase Subject Units
(the “Put Closing Date”). The Put Closing shall take place at 10:00 a.m. on the
Put Closing Date.

(ii)    The Purchase Price shall be paid in full by X4 at the Put Closing, by
wire transfer of immediately available federal funds or by bank cashier’s or
certified check , and Genzyme shall deliver the Subject Units to be sold to X4
at Closing duly endorsed for transfer to X4, which Subject Units shall be, and
upon the request of X4, Genzyme shall provide to X4 a certificate to the effect
that, the Subject Units being sold are free and clear of all liens and
encumbrances of any kind, nature and description other than applicable
restrictions under federal and state securities laws.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

21



--------------------------------------------------------------------------------

6.4    Milestones.

6.4.1    Regulatory Milestone Payments. X4 shall pay Genzyme the following
one-time, non-refundable, non-creditable milestone payments [***] after the
first achievement of the corresponding Milestone Event by X4, its Sublicensees
or their respective Affiliates:

 

Milestone Event

  

Milestone Payment

 

[***]

     [***]  

[***]

     [***]  

[***]

     [***]  

[***]

     [***]  

6.4.2    Sales Milestone Payment. X4 shall pay Genzyme the following one-time,
non-refundable, non-creditable milestone payments [***] after the first
achievement of the corresponding Milestone Event by X4, its Sublicensees and
their respective Affiliates:

 

Milestone Event

  

Milestone Payment

 

[***]

     [***]  

[***]

     [***]  

[***]

     [***]  

6.4.3    Milestone Payment upon Change of Control. X4 shall pay to Genzyme a
one-time, non-refundable, non-creditable milestone payment upon the closing
during the Term of any transaction that constitutes a Change of Control (the
“Transaction”), in an amount equal to five and half of one percent (5.5%) of the
Net Consideration paid or payable to all X4’s equity holders (including Genzyme)
less the amount of Net Consideration that Genzyme (and its Affiliates, assignees
and/or transferees) is entitled to receive in connection with the Transaction by
reason of the ownership by any of them of shares of ownership interests of X4
(including securities, warrants, stock appreciation rights, options or similar
rights, whether or not vested, that are convertible into ownership interests of
X4). The milestone payment described in this Section 6.4.3 shall become due and
payable as from the date on which X4’s equity holders actually receive

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

22



--------------------------------------------------------------------------------

the consideration owed to them under the Transaction and, for clarity, no
payment under this Section 6.4.3 will be due by X4 to Genzyme with respect to
any consideration resulting from a deferred payment under the Transaction until
such deferred payment is made to X4’s equity holders. For the purpose of this
Section 6.4.3, “Net Consideration” shall mean [***]. If Genzyme reasonably
disagrees with the calculation of the Net Consideration provided by X4 it shall
provide X4 with written notice [***] of its receipt of the calculation provided
by X4. To the extent that parties are unable to resolve the disagreement [***],
the matter shall be resolved in accordance with Section 6.12.

6.4.4    Determination that Milestone Events Have Occurred. X4 shall notify
Genzyme promptly of the achievement of each Milestone Event. In the event that,
notwithstanding the fact that X4 has not provided Genzyme such a notice, Genzyme
believes that any such Milestone Event has been achieved, it shall so notify X4
in writing and the Parties shall promptly meet and discuss in good faith whether
such Milestone Event has been achieved. Any dispute under this Section 6.4.3
regarding whether or not a Milestone Event has been achieved shall be subject to
resolution in accordance with Section 13.5.

6.4.5    No Multiple Payments. For purposes of clarity, in the event that any
milestone event set forth in Section 6.4.1 and/or Section 6.4.2 is achieved by a
Sublicensee, X4 shall be obligated to pay to Genzyme the applicable milestone
payment contemplated by Section 6.4.1 or Section 6.4.2, as the case may be, but
shall not be obligated to pay Genzyme the Sublicense Percentage of any such
milestone payment received by X4 from such Sublicensee.

6.5    Royalties.

6.5.1    Royalty Rates. X4 shall pay Genzyme a royalty on Net Sales of all
Licensed Products in the Territory (excluding Net Sales of each Licensed Product
in any country in the Territory for which the Royalty Term for such Licensed
Product and country has expired) in each Calendar Year (or partial Calendar
Year) at the tiered rates set forth in the table below:

 

Annual Net Sales of all Licensed Products in the Territory

  

Royalty Rate

 

[***]

     [***]  

[***]

     [***]  

[***]

     [***]  

6.5.2    Blended Royalty. X4 acknowledges that (a) the Licensed Know-How and the
Information included in the Regulatory Documentation licensed by Genzyme to X4
are proprietary and valuable and that without the Licensed Know-How and such
Information, X4 may not be able to obtain and maintain Regulatory Approvals with
respect to the Licensed Products, (b) such Regulatory Documentation may allow X4
to obtain and maintain Regulatory Exclusivity

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

23



--------------------------------------------------------------------------------

with respect to the Licensed Products in the Field in the Territory, and (c) the
milestone payments and royalties set forth in Section 6.4 and this Section 6.5,
respectively, are, in part, intended to compensate Genzyme for the value of such
exclusivity. The Parties agree that the royalty rates set forth in this
Section 6.5 reflect an efficient and reasonable blended allocation of the value
provided by Genzyme to X4.

6.5.3    Royalty Reduction.

(a)    If X4 or any of its Affiliates, is required to pay a Third Party amounts
with respect to a Licensed Product in any country under a written agreement
under which X4 or its Affiliate obtains a license under or acquires a Patent
Controlled by such Third Party that contains a Valid Claim that covers such
Licensed Product in such country, X4 may provide written notice to Genzyme
setting forth in reasonable detail the identity of such Third Party and such
Third Party Patent (which written notice shall include a copy of any such
license or acquisition agreement entered into by X4 or its Affiliate as
applicable, including its financial terms) and, thereafter, X4 may deduct [***].
Notwithstanding the foregoing, [***].

(b)    In the event a Licensed Product is sold in a country and is not covered
by a Valid Claim in that country, the tiered royalty rates payable by X4 to
Genzyme under Section 6.5.1 shall be reduced by [***] during the applicable
Royalty Term with respect to that country.

(c)    Generic Products. In the event that one or more Third Parties sell a
Generic Product (as defined below) in any country in which a Licensed Product is
then being sold by X4, then, (a) during any Calendar Quarter in which sales of
the Generic Product by such Third Parties are equal to or greater than [***] (as
measured by prescriptions or other similar information available from a Third
Party data provider reasonably acceptable to the Parties and applicable to such
country) the applicable royalties in effect with respect to such Licensed
Product in such country as specified in Section 6.5.1 shall be reduced [***] and
(b) during any Calendar Quarter in which sales of the Generic Product by such
Third Parties are [***] (as measured by prescriptions or other similar
information available from a Third Party data provider reasonably acceptable to
the Parties and applicable to such country) the applicable royalties in effect
with respect to such Licensed Product in such country as specified in
Section 6.5.1 shall be reduced [***]. For purposes of this Section 6.5.3(c), a
“Generic Product” means [***].

6.5.4    Payment Dates and Reports. Royalty payments shall be made by X4 [***]
after the end of each Calendar Quarter commencing with the Calendar Quarter in
which the first day of the first Royalty Term for the first Licensed Product
occurs. X4 shall also provide to Genzyme, at the same time each such payment is
made, a report showing: (a) the Invoiced Sales of Licensed Products by country
(in the local currency) in the Territory and the Net Sales of Licensed Products
by country (in Dollars); (b) the basis for any deductions from Invoiced Sales to
determine Net Sales; (c) the applicable royalty rates for the Licensed Products;
(d) the exchange rates used in calculating any of the foregoing; and (e) a
calculation of the amount of royalty due to Genzyme.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

24



--------------------------------------------------------------------------------

6.6    Sublicense Revenue. X4 shall pay to Genzyme the applicable Sublicense
Percentage of any Sublicense Revenue paid to X4 or any of its Affiliates in
connection with any Sublicense.

6.7    Mode of Payment; Currency Conversion.

(a)    All payments to Genzyme under this Agreement shall be made by electronic
funds transfer of Dollars in the requisite amount to such bank account as
Genzyme may from time to time designate by written notice to X4.

(b)    If any currency conversion shall be required in connection with any
payment hereunder, such conversion shall be made by using the arithmetic mean of
the exchange rates for the purchase of Dollars as published in The Wall Street
Journal, Eastern Edition, on the last Business Day of each month in the Calendar
Quarter to which such payments relate.

6.8    Taxes. Genzyme alone shall be responsible for paying any and all income
taxes (other than withholding taxes required by Applicable Law to be paid by X4)
levied on account of, or measured in whole or in part by reference to, any
milestones and other amounts payable by X4 to Genzyme pursuant to this Agreement
(“Payments”) it receives. X4 shall deduct or withhold from the Payments any
taxes that it is required by Applicable Law to deduct or withhold.
Notwithstanding the foregoing, if Genzyme or any of its Affiliates is entitled
under any applicable tax treaty to a reduction of rate of, or the elimination
of, applicable withholding tax, it may deliver to X4 or the appropriate
governmental authority (with the assistance of X4) the prescribed forms
(including the US Tax Residency Form 6166 or IRS Form W-8BEN-E) necessary to
reduce the applicable rate of withholding or to relieve X4 of its obligation to
withhold tax, and X4 shall apply the reduced rate of withholding, or dispense
with withholding, as the case may be; provided that X4 has received from Genzyme
delivery of all applicable forms (and, if necessary, its receipt of appropriate
governmental authorization) at least fifteen (15) days prior to the time that
the Payments are due. X4 shall notify Genzyme if X4 intends to withhold at least
thirty (30) days prior to the time the Payments are due. If, in accordance with
the foregoing, X4 withholds any amount, it shall pay to Genzyme the balance when
due, make timely payment to the proper taxing authority of the withheld amount
and send to Genzyme proof of such payment within fifteen (15) days following
such payment.

6.9    Interest on Late Payments. If any Payment due to Genzyme under this
Agreement is not paid in when due, then X4 shall pay interest on the unpaid
amount and on any unpaid accrued interest (before and after any judgment) at an
annual rate (but with interest accruing on a daily basis) of [***], or the
maximum rate permitted by Applicable Laws, whichever is less, such interest to
run from the date upon which payment of such amount became due until payment
thereof in full together with such accrued interest.

6.10    Financial Records. X4 and its Affiliates shall, and X4 shall include in
each of its Sublicense agreements an obligation of such Sublicensees to, keep
complete and accurate books and records that are necessary to verify the
milestone and royalty payments owed under Section 6.4 and Section 6.5, including
books and records of Invoiced Sales

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

25



--------------------------------------------------------------------------------

(including any deductions therefrom) and Net Sales of Licensed Products in the
Territory. X4 and its Affiliates shall, and X4 shall include in each of its
Sublicense agreements an obligation of such Sublicensee to, retain such books
and records, until the later of [***], or for such longer period as may be
required by Applicable Law.

6.11    Audit. At the request of Genzyme, X4 and its Affiliates shall, and X4
shall include in each of its Sublicense agreements an obligation of such
Sublicensee to, permit an independent certified public accountant retained by
Genzyme, at reasonable times and upon reasonable notice, to audit the books and
records maintained pursuant to Section 6.10. In no event shall such independent
certified public accountant disclose to Genzyme any information other than its
findings regarding the accuracy of the reports and payments made by X4 under
this Article 6. Such audits may not (a) be conducted for any Calendar Quarter
[***], (b) be conducted [***] (unless a previous audit during such [***]
revealed an underpayment with respect to such period or X4 restates or revises
such books and records for such [***]) or (c) be repeated for any Calendar
Quarter. Except as provided below, the cost of any audit shall be borne by
Genzyme, unless the audit reveals [***], in which case X4 shall bear the cost of
the audit. Unless disputed pursuant to Section 6.12, (a) if such audit concludes
that additional payments were due and payable by X4, X4 shall pay the additional
amounts, with interest from the date originally due as provided in Section 6.9
within thirty (30) days after the date on which such audit is completed and the
conclusions thereof are notified to the Parties and (b) if such audit concludes
that X4 overpaid Genzyme, [***]. Notwithstanding the foregoing, to the extent
that X4 does not have the right to grant Genzyme the right to audit the records
of any of its Sublicensees hereunder, X4 shall obtain for itself such right and,
at Genzyme’s request in accordance with the third sentence of this Section 6.11,
X4 shall exercise such audit right with respect to such Sublicensees, using an
independent certified public account reasonably acceptable to Genzyme, and shall
provide the results of such audit to Genzyme.

6.12    Audit Dispute. In the event of a dispute over the results of any audit
conducted pursuant to Section 6.11, Genzyme and X4 shall work in good faith to
resolve such dispute. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute [***], the dispute shall be submitted for
arbitration to a certified public accounting firm selected by each Party’s
certified public accountants or to such other Person as the Parties shall
mutually agree (the “Accountant”) or failing such agreement, as the Chairman of
the International Chamber of Commerce (or such other body as the Parties may
mutually agree), may nominate. The decision of the Accountant shall be final and
the costs of such arbitration as well as the initial audit shall be borne
between the Parties in such manner as the Accountant shall determine.

6.13    Confidentiality. Genzyme shall treat all information subject to review
under this ARTICLE 6 in accordance with the confidentiality provisions of
ARTICLE 9 and Genzyme shall cause the independent public accountant retained by
Genzyme pursuant to Section 6.11 or the Accountant, as applicable, to enter into
a reasonably acceptable confidentiality agreement that includes an obligation to
retain all such financial information in confidence and to disclose to Genzyme
solely its findings regarding the accuracy of the reports and payments made by
X4 hereunder, and not any other such financial information.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

26



--------------------------------------------------------------------------------

ARTICLE 7

INTELLECTUAL PROPERTY

7.1    Ownership of Intellectual Property.

7.1.1    Ownership of Technology. Subject to the licenses granted under
Section 2.1, as between the Parties, each Party shall own and retain all right,
title and interest in and to any and all: (a) Information that is conceived,
discovered, developed or otherwise made by or on behalf of such Party, its
(sub)licensees or its and their respective Affiliates under or in connection
with this Agreement, whether or not patented or patentable, and any and all
Patents and other intellectual property rights with respect thereto and
(b) other Information, Patents and other intellectual property rights that are
owned or otherwise Controlled (other than pursuant to the license grants set
forth in Section 2.1) by such Party, its (sub)licensees or its and their
respective Affiliates. The determination of authorship, inventorship or
ownership of any Information that is conceived, discovered, developed or
otherwise made under or in connection with this Agreement shall be made under
United States Applicable Law, irrespective of where such Information is actually
conceived, discovered, developed or otherwise made.

7.1.2    Ownership of any Trademark and/or logo of Genzyme or its Affiliates. As
between the Parties, Genzyme shall retain all right, title and interest in and
to the any Trademark and/or logo of Genzyme or its Affiliates.

7.2    Patent Prosecution.

7.2.1    Filing, Prosecution and Maintenance. [***], X4 shall control and use
Commercially Reasonable Efforts in conducting the preparation, filing,
prosecution and maintenance (including with respect to any related interference,
re-issuance, re-examination, post-grant review and opposition proceedings)
(“Prosecution and Maintenance”) of the Licensed Patents in the Territory at its
sole cost and expense using counsel reasonably acceptable to Genzyme; provided
that (a) [***] and (b) if X4 plans to abandon any Licensed Patent in a country
or region, then X4 shall notify Genzyme in writing [***], the term “Licensed
Patents” automatically shall be modified to exclude the patent or patent
application excluded in Licensed Patents in such country or territory as of the
date X4 provides such written request to Genzyme., and Genzyme shall have the
option, but not the obligation, to assume the Prosecution and Maintenance of
such Patent in the specific country or territory at its sole cost and expense.

7.2.2    Cooperation. Each Party shall assist the other Party at the reasonable
request of the other Party from time to time in connection with its activities
set forth in Section 7.1.1 or Section 7.2.1, as applicable. X4 shall keep
Genzyme reasonably informed, not less often that once per Calendar Year, of key
steps to be taken in the Prosecution and Maintenance of all the Licensed
Patents, including all applications filed by it pursuant to Section 7.2.1. Upon
Genzyme’s written request, X4 shall furnish Genzyme with copies of such
applications for Licensed Patents, amendments thereto and other related
correspondence to and from patent offices, and, to the extent reasonably
practicable, permit Genzyme an opportunity to offer its comments thereon before
making a submission to a patent office, and X4 shall consider in good faith
Genzyme’s comments.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

27



--------------------------------------------------------------------------------

7.2.3    Patent Term Extensions. X4 shall have the right to control decisions
regarding patent term extensions, including supplementary protection
certificates and any other extensions that are now or become available in the
future, wherever applicable, for the Licensed Patents in any country in the
Territory. X4 shall have the right and shall use Commercially Reasonable Efforts
to pursue such extensions in accordance with such decisions. Genzyme shall use
commercially reasonable efforts to provide prompt and reasonable assistance, as
reasonably requested by X4, including by taking such action as Licensed Patent
holder as is required under any Applicable Law to obtain any such extension.

7.2.4    CREATE Act. Notwithstanding anything to the contrary in this
Section 7.2, neither Party shall have the right to make an election under the
Cooperative Research and Technology Enhancement Act of 2004, 35 U.S.C.
103(c)(2)-(c)(3) (the “CREATE Act”) when exercising its rights under this
Section 7.2 without the prior written consent of the other Party. With respect
to any such permitted election, the Parties shall use reasonable efforts to
cooperate and coordinate their activities with respect to any submissions,
filings or other activities in support thereof. The Parties acknowledge and
agree that this Agreement is a “joint research agreement” as defined in the
CREATE Act.

7.3    Enforcement of Patents.

7.3.1    Notice. In the event either Party becomes aware of (a) any suspected
infringement of any Licensed Patents or (b) any certification filed under the
Hatch-Waxman Act claiming that any Licensed Patents are invalid or unenforceable
or claiming that any Licensed Patents would not be infringed by the making, use,
offer for sale, sale or import of a product for which an application under the
Hatch-Waxman Act is filed, or any equivalent or similar certification or notice
in any other jurisdiction in the Territory (each of clauses (a) and (b), an
“Infringement”), such Party shall promptly notify the other Party and provide it
with all details of such Infringement of which it is aware (each, an
“Infringement Notice”); provided that each Party shall give the other Party an
Infringement Notice [***].

7.3.2    Control of Enforcement. X4 shall have the first right, but not the
obligation, through counsel of its choosing, to initiate an infringement action
with respect to any Infringement of any Licensed Patents at its sole cost and
expense or, subject to Section 2.3, to grant the infringing Third Party adequate
rights and licenses necessary for continuing such activities. If X4 does not
initiate such an infringement action [***] of learning of such Infringement, or
earlier notifies Genzyme in writing of its intent not to so initiate an action,
and X4 has not granted such infringing Third Party rights and licenses to
continue its otherwise infringing activities, then Genzyme shall have the right,
but not the obligation, to bring such an action; provided that, except with
respect to any Infringement described in clause (b) of the definition thereof,
if [***].

7.3.3    Settlement. The Party that controls the prosecution of a given
Infringement claim pursuant to Section 7.3.2 shall also have the right to
control settlement of such claim; provided that no settlement shall be entered
into without the prior consent of the other Party if such settlement would
adversely affect or diminish the rights and benefits of the other Party under
this Agreement, or impose any new obligations or adversely affect any
obligations of the other Party under this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

28



--------------------------------------------------------------------------------

7.3.4    Cooperation. In the event a Party is entitled to and brings an
infringement action in accordance with this Section 7.3, the other Party shall
cooperate fully, including being joined as a party plaintiff in such action,
providing access to relevant documents and other evidence and making its
employees available at reasonable business hours, at the expense of the Party
bringing the infringement action. If a Party pursues an action against such
alleged Infringement, it shall consider in good faith any comments from the
other Party and shall keep the other Party reasonably informed of any steps
taken to preclude such infringement.

7.3.5    Costs and Recovery. The costs and expenses relating to any Infringement
action commenced pursuant to this Section 7.3 shall be the responsibility of the
Party controlling the prosecution thereof. Any damages or other amounts
collected shall be [***].

7.4    Infringement Claims by Third Parties.

7.4.1    Defense of Third Party Claims. If a Third Party asserts that a Patent
or other intellectual property right owned or otherwise controlled by it is
infringed by the Exploitation of the Licensed Products in the Field in the
Territory, the Party first made aware of such a claim shall promptly provide the
other Party written notice of such claim along with the related facts in
reasonable detail. X4 shall have the first right, but not the obligation, to
control the defense of such claim. If X4 fails to assume control of the defense
of such claim [***], then Genzyme shall have the right, but not the obligation,
to defend against such claim. Notwithstanding the foregoing, the Party
controlling such defense (the “Controlling Party”) shall not be entitled to
assert a claim or counterclaim against such Third Party based on the Patents or
other intellectual property rights owned or otherwise controlled by the other
Party (the “Non-Controlling Party”) without the prior written consent of the
Non-Controlling Party, such consent not to be unreasonably conditioned, withheld
or delayed. The Non-Controlling Party shall cooperate with the Controlling
Party, at the Controlling Party’s reasonable request and expense, in any such
defense and shall have the right, at its own expense, to be represented
separately by counsel of its own choice in any such proceeding.

7.4.2    Settlement of Third Party Claims. The Controlling Party with respect to
a particular claim pursuant to Section 7.4.1 also shall have the right to
control settlement of such claim; provided that [***].

7.4.3    Allocation of Costs. All costs and expenses relating to any defense,
settlement and judgments in an action commenced pursuant to this Section 7.4
shall be borne by the Controlling Party with respect to such action.

7.5    Invalidity or Unenforceability Defenses or Actions.

7.5.1    Third Party Defense or Counterclaim.

(a)    If a Third Party asserts, as a defense or as a counterclaim in any
infringement action under Section 7.3 or claim or counterclaim asserted under
Section 7.4, or in a

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

29



--------------------------------------------------------------------------------

declaratory judgment action or similar action or claim filed by such Third
Party, that any Licensed Patent is invalid or unenforceable, then the Party
pursuing such infringement action, or the Party first obtaining knowledge of
such declaratory judgment action, as the case may be, shall promptly give
written notice to the other Party.

(b)    X4 shall have the first right, but not the obligation, through counsel of
its choosing, at its sole cost and expense, to defend against such action or
claim. If X4 [***], Genzyme shall have the right, through counsel of its
choosing, at its sole cost and expense, to defend against such action or claim.

7.5.2    Assistance. Each Party shall assist and cooperate with the other Party
as such other Party may reasonably request from time to time in connection with
its activities set forth in Section 7.5.1, including by providing access to
relevant documents and other evidence and making its employees available at
reasonable business hours; provided that neither Party shall be required to
disclose legally privileged information unless and until procedures reasonably
acceptable to such Party are in place to protect such privilege. In connection
with any such defense or claim or counterclaim, the controlling Party shall
consider in good faith any comments from the other Party and shall keep the
other Party reasonably informed of any steps taken, and shall provide copies of
all documents filed, in connection with such defense, claim or counterclaim. In
connection with the activities set forth in Section 7.5.1, each Party shall
consult with the other as to the strategy for the defense of the Licensed
Patents.

7.6    Third Party Licenses. If, in the reasonable opinion of counsel to X4, the
Exploitation of the Licensed Product in the Field in the Territory by X4, its
Sublicensees or its or their respective Affiliates infringes or misappropriates
any Patent or any intellectual property right of a Third Party in any country or
countries in the Territory, [***], then X4 shall have the first right, but not
the obligation, to negotiate the terms of a license from such Third Party in the
applicable country or, countries in the Territory. X4 shall keep Genzyme
regularly informed in writing of any such decision to enter into negotiation,
and of the outcome thereof. [***].

7.7    Product Trademarks.

7.7.1    Maintenance and Prosecution of Product Trademarks. X4 shall own all
right, title, and interest to the Product Trademarks in the Territory, and shall
be responsible for the registration, prosecution, and maintenance thereof. All
costs and expenses of registering, prosecuting, and maintaining the Product
Trademarks shall be borne solely by X4.

7.7.2    Enforcement of Product Trademarks. X4 shall have the right and
responsibility for taking such action as X4 deems necessary against a Third
Party based on any alleged, threatened, or actual infringement, dilution,
misappropriation, or other violation of, or unfair trade practices or any other
like offense relating to, the Product Trademarks by a Third Party in the
Territory. X4 shall bear the costs and expenses relating to any enforcement
action commenced pursuant to this Section 7.7.2 and any settlements and
judgments with respect thereto, and shall retain any damages or other amounts
collected in connection therewith.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

30



--------------------------------------------------------------------------------

7.7.3    Third Party Claims. X4 shall have the right and responsibility for
defending against any alleged, threatened, or actual claim by a Third Party that
the use or registration of the Product Trademarks in the Territory infringes,
dilutes, misappropriates, or otherwise violates any Trademark or other right of
such Third Party or constitutes unfair trade practices or any other like
offense, or any other claims as may be brought by a Third Party against a Party
in connection with the use of the Product Trademarks with respect to a Licensed
Product in the Territory. X4 shall bear the costs and expenses relating to any
defense commenced pursuant to this Section 7.7.3 and any settlements and
judgments with respect thereto, and shall retain any damages or other amounts
collected in connection therewith.

7.7.4    Notice and Cooperation. Each Party shall provide to the other Party
prompt written notice of any actual or threatened infringement of the Product
Trademarks in the Territory and of any actual or threatened claim that the use
of the Product Trademarks in the Territory violates the rights of any Third
Party. Each Party shall cooperate fully with the other Party with respect to any
enforcement action or defense commenced pursuant to this Section 7.7; provided
that X4 shall bear the reasonable and documented out-of-pocket costs and
expenses incurred by Genzyme in connection with such cooperation.

ARTICLE 8

PHARMACOVIGILANCE AND SAFETY

8.1    Global Safety Database. X4 shall set up, hold, and maintain (at X4’s sole
cost and expense) the global safety database for the Licensed Products in the
Territory.

8.2    Clinical Trial Register. Notwithstanding anything in this Agreement to
the contrary, including ARTICLE 9, X4 shall have the right to disclose on
publicly-accessible clinical trial registries the results or summaries of the
results of all Clinical Studies for the Licensed Compound or Licensed Products
conducted by or under authority of X4 in the Territory or as otherwise required
by Applicable Law.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

31



--------------------------------------------------------------------------------

ARTICLE 9

CONFIDENTIALITY AND NON-DISCLOSURE

9.1    Confidentiality Obligations. At all times during the Term [***], each
Party shall, and shall cause its Affiliates and, in the case of X4 as the
Receiving Party, shall include in each Sublicense agreement an obligation of its
Sublicensees to and its and their respective officers, directors, employees and
agents to, keep completely confidential and not publish or otherwise disclose
and not use, directly or indirectly, for any purpose, any Confidential
Information furnished or otherwise made known to it, directly or indirectly, by
the other Party, except to the extent such disclosure or use is expressly
permitted by the terms of this Agreement or such use is reasonably necessary for
the performance of its obligations or the exercise of its rights under this
Agreement. “Confidential Information” means any information provided by one
Party (the “Disclosing Party”) to the other Party (the “Receiving Party”) under
or in connection with this Agreement, including the terms of this Agreement or
any information relating to the Licensed Products (including the Regulatory
Documentation and Regulatory Approvals and any information or data contained
therein), any Exploitation of the Licensed Products in the Territory or the
scientific, regulatory or business affairs or other activities of either Party.
Notwithstanding the foregoing, Confidential Information shall not include any
information that:

9.1.1    is or hereafter becomes part of the public domain through no wrongful
act, fault or negligence on the part of the Receiving Party;

9.1.2    can be demonstrated by documentation or other competent proof to have
been in the Receiving Party’s possession prior to disclosure by the Disclosing
Party without any obligation of confidentiality with respect to such
information;

9.1.3    is subsequently received by the Receiving Party, without
confidentiality restrictions, from a Third Party who is not bound by any
obligation of confidentiality with respect to such information; or

9.1.4    can be demonstrated by documentation or other competent evidence to
have been independently developed by or for the Receiving Party without use of
or reference to the Disclosing Party’s Confidential Information.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the Receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the Receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the Receiving Party unless the combination and its principles are
in the public domain or in the possession of the Receiving Party.

9.2    Permitted Disclosures. Each Receiving Party may disclose Confidential
Information disclosed to it by the Disclosing Party to the extent that such
disclosure by the Receiving Party is:

9.2.1    made in response to a valid order of a court of competent jurisdiction
or other supra-national, federal, national, regional, state, provincial and
local governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the Receiving Party’s legal counsel, such disclosure is
otherwise required by Applicable Law or the requirements of a national
securities exchange or other similar regulatory body; provided that the
Receiving Party shall first have given notice, to the extent legally permitted,
to the Disclosing Party and given the Disclosing Party a reasonable opportunity
to quash such order and to obtain a protective order requiring that the
Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to the information that is legally required to be
disclosed in response to such court or governmental order;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

32



--------------------------------------------------------------------------------

9.2.2    made by the Receiving Party to a Regulatory Authority as required in
connection with any filing, application or request for Regulatory Approval;
provided that reasonable measures shall be taken to obtain confidential
treatment of such information;

9.2.3    made by the Receiving Party as necessary to file or prosecute Patent
applications pursuant to Section 7.1.1 or Section 7.2.1, as applicable,
prosecute or defend litigation or otherwise establish rights or enforce
obligations under this Agreement; provided that reasonable measures shall be
taken to obtain confidential treatment of such information; or

9.2.4    made by the Receiving Party to advisors, actual or prospective
acquirers, merger candidates, actual or prospective investors or funding sources
or actual or prospective Sublicensees (with respect to X4 as the Receiving
Party), or, with respect to Genzyme as the Receiving Party, investors in
connection with a Monetization (and to its and their respective Affiliates,
representatives and financing sources); provided that (a) each such Third Party
signs an agreement that contains obligations that are substantially similar to
the Receiving Party’s obligations hereunder except that the obligations under
such agreement may terminate five years after disclosure of the relevant
information, and (b) each such Third Party to whom information is disclosed
shall (i) be subject to reasonable obligations of confidentiality, (ii) be
informed of the confidential nature of the Confidential Information so
disclosed, and (iii) agree to hold such Confidential Information subject to the
terms thereof.

9.3    Use of Names. Except as expressly provided in this Agreement, neither
Party shall mention or otherwise use the name, insignia, symbol, Trademark of
the other Party (or any abbreviation or adaptation thereof) in any publication,
press release, marketing and promotional material or other form of publicity
without the prior written approval of such other Party in each instance, such
approval not be unreasonably conditioned, withheld or delayed. The restrictions
imposed by this Section 9.3 shall not prohibit either Party from making any
disclosure (a) identifying the other Party as a counterparty to this Agreement
to its investors, (b) that is required by Applicable Law or the requirements of
a national securities exchange or another similar regulatory body or (c) with
respect to which written consent has previously been obtained. Further, the
restrictions imposed on each Party under this Section 9.3 are not intended, and
shall not be construed, to prohibit a Party from identifying the other Party in
its internal business communications, provided that any Confidential Information
in such communications remains subject to this Article 9.

9.4    Press Releases. Neither Party shall issue any press release or other
similar public communication relating to this Agreement, its subject matter or
the transactions covered by it, or the activities of the Parties under or in
connection with this Agreement, without the prior written approval of the other
Party, except (a) for communications required by Applicable Law as reasonably
advised by the issuing Party’s counsel (provided that the other Party is given a
reasonable opportunity to review and comment on any such press release or public
communication in advance thereof to the extent legally permitted and the issuing
Party shall act in good faith to incorporate any reasonable comments provided by
the other Party on such press release or public communication), (b) for
information that has been previously disclosed publicly or (c) as otherwise set
forth in this Agreement. The Parties agree that X4 may issue a press release to
announce the execution of this Agreement, a draft of which shall be provided to
and approved by Genzyme.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

33



--------------------------------------------------------------------------------

9.5    Publications. Each Party acknowledges that the other Party’s personnel
may desire to publish in scientific journals or present at scientific
conferences scientific, pre-clinical or clinical data derived from research and
development related to the Licensed Compounds and Licensed Products conducted in
accordance with the terms of this Agreement. Accordingly, no such publication
will be submitted and no such presentation shall be made unless a written copy
of such proposed publication or presentation is submitted by the Party wishing
to publish (“Publishing Party”) to the other Party (“Consulted Party”) [***]
before submission for publication or presentation. The Consulted Party shall
notify the Publishing Party in writing [***] whether such draft contains
(a) information of the Consulted Party which it considers to be Confidential
Information, (b) information that if published would have an adverse effect on a
patent application covering the subject matter of this Agreement, or
(c) information that such Consulted Party reasonably believes would be likely to
have a material adverse impact on the Development, Manufacture or
Commercialization of a Licensed Product, or the Exploitation of rights retained
under Section 2.2.2. In the case of item (a) above, the Publishing Party may not
publish Confidential Information of the Consulted Party without its written
consent. In the case of item (b) above, the Consulted Party may request a delay
and the Publishing Party shall delay such publication or presentation, [***], to
permit the timely preparation and filing of a patent application or an
application for a certificate of invention covering the information at issue. In
the case of item (c) above, if the Publishing Party disagrees with the Consulted
Party’s assessment of the impact of the publication or presentation, then the
issue shall be resolved pursuant to Section 13.5. X4 and Genzyme will each
comply with standard academic practice regarding authorship of scientific
publications and recognition of contribution of other parties in any
publication.

9.6    Destruction of Confidential Information. Within [***] after the earlier
of (a) the expiration of the Term, (b) the termination of this Agreement, or
(c) the written request of the Disclosing Party, the Receiving Party shall
promptly destroy all documentary, electronic or other tangible embodiments of
the Disclosing Party’s Confidential Information to which the Receiving Party
does not retain rights hereunder and any and all copies thereof, and destroy
those portions of any documents that incorporate or are derived from the
Disclosing Party’s Confidential Information to which the Receiving Party does
not retain rights hereunder, and provide a written certification of such
destruction, except that the Receiving Party may retain one copy thereof, to the
extent that the Receiving Party requires such Confidential Information for the
purpose of performing any obligations or exercising any rights under this
Agreement that may survive such expiration or termination, or for archival
purposes. Notwithstanding the foregoing, the Receiving Party also shall be
permitted to retain such additional copies of or any computer records or files
containing the Disclosing Party’s Confidential Information that have been
created solely by the Receiving Party’s automatic archiving and back-up
procedures, to the extent created and retained in a manner consistent with the
Receiving Party’s standard archiving and back-up procedures, but not for any
other use or purpose.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

34



--------------------------------------------------------------------------------

ARTICLE 10

REPRESENTATIONS AND WARRANTIES; COVENANTS

10.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:

10.1.1    Corporate Authority. Such Party (a) has the power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder and (b) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
by such Party and constitutes a legal, valid and binding obligation of such
Party and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity.

10.1.2    Consents and Approvals. All necessary consents, approvals and
authorizations of all Regulatory Authorities and other Persons required to be
obtained by such Party in connection with the execution and delivery of this
Agreement have been obtained.

10.1.3    Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation or bylaws of such Party in any material way and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is bound.

10.2    Representations, Warranties and Covenants of X4. Neither X4 nor any of
its Affiliates has been debarred or is subject to debarment and neither X4 nor
any of its Affiliates will use in any capacity, in connection with the
activities to be performed under this Agreement, any Person who, to X4’s
knowledge after due inquiry, has been debarred pursuant to Section 306 of the
FFDCA or who is the subject of a conviction described in such section. X4 shall
inform Genzyme in writing immediately if it or any Person who is performing
activities hereunder is debarred or is the subject of a conviction described in
Section 306 or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to the best of X4’s knowledge, is
threatened, relating to the debarment or conviction of X4 or any Person
performing activities hereunder.

10.3    Representations and Warranties of Genzyme. Genzyme hereby represents and
warrants to X4 that as of the Effective Date:

10.3.1    Genzyme or its Affiliate owns all right, title and interest in and to
the Licensed Patents listed on Schedule 1.58, and, to Genzyme’s Knowledge, the
Licensed Patents listed in Exhibit 1.58 are the only Patents Controlled by
Genzyme that claim (specifically or generically) the composition, method of
manufacture or method of use of any Licensed Compound;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

35



--------------------------------------------------------------------------------

10.3.2    Genzyme has not granted to any Affiliate or Third Party any rights in
the Licensed Know-How or Licensed Patents that are inconsistent with the rights
granted to X4 under this Agreement;

10.3.3    No Third Party has made or threatened in writing a claim of
infringement or misappropriation with respect to the Licensed Compounds;

10.3.4    To Genzyme’s Knowledge, there is no infringement or misappropriation
of any Licensed Patent or any Licensed Know-How by any Third Party;

10.3.5    All Licensed Patent Rights listed on Schedule 1.58 are existing and,
to Genzyme’s Knowledge, no issued Patents which are part of Licensed Patent
Rights listed on Schedule 1.58 are invalid or unenforceable;

10.3.6    There are no claims, judgment or settlements against Genzyme pending,
or to Genzyme’s Knowledge, threatened, that invalidate or seek to invalidate the
Licensed Patents;

10.3.7    Genzyme is not a party to any agreement with the U.S. Federal
government or an agency thereof pursuant to which the U.S. Federal government or
such agency provided funding for the development of a Licensed Compound;

For purposes of this Section 10.3, “Genzyme’s Knowledge” means the actual
knowledge (without enquiry or investigation) of Genzyme.

10.4    DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 10.1 AND SECTION 10.2, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS
ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

10.5    ADDITIONAL WAIVER. X4 AGREES THAT: (A) EXCEPT AS SPECIFICALLY PROVIDED
IN SECTION 10.3, THE LICENSED PATENTS AND LICENSED KNOW-HOW ARE LICENSED “AS
IS”, “WITH ALL FAULTS” AND “WITH ALL DEFECTS”, AND X4 EXPRESSLY WAIVES ALL
RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST GENZYME FOR MISREPRESENTATION OR FOR
BREACH OF PROMISE, GUARANTEE OR WARRANTY OF ANY KIND RELATING TO THE LICENSED
PATENTS OR LICENSED KNOW-HOW; (B) GENZYME WILL HAVE NO LIABILITY TO X4 FOR ANY
ACT OR OMISSION PRIOR TO THE EFFECTIVE DATE IN THE PREPARATION, FILING,
PROSECUTION, MAINTENANCE, ENFORCEMENT, DEFENCE OR OTHER HANDLING OF THE LICENSED
PATENTS; AND (C) X4 IS SOLELY RESPONSIBLE FOR DETERMINING WHETHER THE LICENSED
PATENTS AND LICENSED KNOW-HOW HAVE APPLICABILITY OR UTILITY IN X4’S CONTEMPLATED
EXPLOITATION OF THE LICENSED PRODUCT, AND X4 ASSUMES ALL RISK AND LIABILITY IN
CONNECTION WITH SUCH DETERMINATION.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

36



--------------------------------------------------------------------------------

ARTICLE 11

INDEMNITY

11.1    Indemnification of Genzyme. X4 shall indemnify Genzyme, its Affiliates
and its and their respective directors, officers, employees and agents
(collectively, “Genzyme Indemnitees”), and defend and save each of them
harmless, from and against any and all losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) in connection with any and all suits, investigations, claims or
demands of Third Parties (collectively, “Third Party Claims”) arising from or
occurring as a result of: (a) the breach by X4 of any representation, warranty,
covenant, obligation or agreement made or undertaken by X4 under this Agreement,
(b) the gross negligence or willful misconduct on the part of any X4 Indemnitee
or (c) the Exploitation of any Licensed Compounds or Licensed Products in the
Field by or on behalf of X4, its Sublicensees or any of its or their respective
Affiliates; provided that, with respect to any Third Party Claim for which X4
has an obligation to any Genzyme Indemnitee pursuant to this Section 11.1 and
Genzyme has an obligation to any X4 Indemnitee pursuant to Section 11.2, each
Party shall indemnify each of the Genzyme Indemnitees or the X4 Indemnitees, as
applicable, for its Losses to the extent of its responsibility, relative to the
other Party. The foregoing indemnification obligation shall not apply to the
extent that the Genzyme Indemnitees fail to comply with the indemnification
procedures set forth in Sections 11.3 and 11.4 and X4’s defense of the relevant
Claims is prejudiced by such failure.

11.2    Indemnification of X4. Genzyme shall indemnify X4, its Affiliates and
its and their respective directors, officers, employees and agents
(collectively, “X4 Indemnitees”), and defend and save each of them harmless,
from and against any and all Losses in connection with any and all Third Party
Claims arising from or occurring as a result of: (a) the breach by Genzyme of
any representation, warranty, covenant, obligation or agreement made or
undertaken by Genzyme under this Agreement or (b) the gross negligence or
willful misconduct on the part of any Genzyme Indemnitee; provided that, with
respect to any Third Party Claim for which Genzyme has an obligation to any X4
Indemnitee pursuant to this Section 11.2 and X4 has an obligation to any Genzyme
Indemnitee pursuant to Section 11.1, each Party shall indemnify each of the
Genzyme Indemnitees or the X4 Indemnitees, as applicable, for its Losses to the
extent of its responsibility, relative to the other Party. The foregoing
indemnification obligation shall not apply to the extent that the X4 Indemnitees
fail to comply with the indemnification procedures set forth in Sections 11.3
and 11.4 and Genzyme’s defense of the relevant Claims is prejudiced by such
failure.

11.3    Notice of Claim. All indemnification claims in respect of a Genzyme
Indemnitee or a X4 Indemnitee shall be made solely by Genzyme or X4, as
applicable (each of Genzyme or X4 in such capacity, the “Indemnified Party”).
The Indemnified Party shall give the Indemnifying Party prompt written notice
(an “Indemnification Claim Notice”) of any Losses or discovery of fact upon
which such Indemnified Party intends to base a request

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

37



--------------------------------------------------------------------------------

for indemnification under Section 11.1 or Section 11.2, but in no event shall
the Indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The Indemnified
Party shall furnish promptly to the Indemnifying Party copies of all papers and
official documents received in respect of any Losses and Third Party Claims.

11.4    Control of Defense.

11.4.1    Control of Defense. At its option, the Indemnifying Party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party [***]. The assumption of the defense of a Third Party Claim by the
Indemnifying Party shall not be construed as an acknowledgment that the
Indemnifying Party is liable to indemnify any Genzyme Indemnitee or X4
Indemnitee, as applicable, in respect of the Third Party Claim, nor shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against a Genzyme Indemnitee’s or a X4 Indemnitee’s, as applicable, claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party. In the event the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Genzyme Indemnitee or X4
Indemnitee, as applicable, in connection with the Third Party Claim. If the
Indemnifying Party assumes the defense of a Third Party Claim, except as
provided in Section 11.4.2, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party or any Genzyme Indemnitee or X4 Indemnitee, as applicable, in
connection with the analysis, defense or settlement of such Third Party Claim.
In the event that it is ultimately determined that the Indemnifying Party is not
obligated to indemnify, defend or hold harmless a Genzyme Indemnitee or X4
Indemnitee, as applicable, from and against a Third Party Claim, the Indemnified
Party shall reimburse the Indemnifying Party for any and all costs and expenses
(including attorneys’ fees and costs of suit) incurred by the Indemnifying Party
in its defense of such Third Party Claim.

11.4.2    Right to Participate in Defense. Without limiting Section 11.4.1, any
Indemnified Party shall be entitled to participate in, but not control, the
defense of a Third Party Claim and to employ counsel of its choice for such
purpose; provided that such employment shall be at the Indemnified Party’s own
expense unless (a) the employment thereof has been specifically authorized by
the Indemnifying Party in writing, (b) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 11.4.1 (in
which case the Indemnified Party shall control the defense) or (c) the interests
of the Indemnified Party and any Genzyme Indemnitee or X4 Indemnitee, as
applicable, on the one hand, and the Indemnifying Party, on the other hand, with
respect to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of all such Persons under Applicable Law,
ethical rules or equitable principles.

11.4.3    Settlement. With respect to any Third Party Claims relating solely to
the payment of money damages in connection with a Third Party Claim that shall
not result in any

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

38



--------------------------------------------------------------------------------

Genzyme Indemnitee or X4 Indemnitee, as applicable, becoming subject to
injunctive or other relief or otherwise adversely affecting the business,
rights, or interests of any Genzyme Indemnitee or X4 Indemnitee, as applicable,
in any manner and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify such Genzyme Indemnitee or X4 Indemnitee, as
applicable, hereunder, the Indemnifying Party shall have the sole right to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Third Party Claim, on such terms as the Indemnifying Party, in
its sole discretion, shall deem appropriate. With respect to all other Third
Party Claims, where the Indemnifying Party has assumed the defense of the Third
Party Claim in accordance with Section 11.4.1, the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Third Party Claim, provided that it obtains the prior
written consent of the Indemnified Party (such consent not to be unreasonably
conditioned, withheld or delayed). The Indemnifying Party shall not be liable
for any settlement or other disposition of a Third Party Claim by a Genzyme
Indemnitee or a X4 Indemnitee that is reached without the prior written consent
of the Indemnifying Party. So long as the Indemnifying Party is actively
defending or prosecuting any Third Party Claim, the Indemnified Party shall not,
and the Indemnified Party shall ensure that each Genzyme Indemnitee or X4
Indemnitee, as applicable, does not, admit any liability with respect to or
settle, compromise or discharge, such Third Party Claim without the prior
written consent of the Indemnifying Party, such consent not to be unreasonably
conditioned, withheld or delayed. If the Indemnifying Party does not assume and
conduct the defense of a Third Party Claim [***], the Indemnified Party may
consent to the entry of any judgment or enter into any settlement with respect
to such Third Party Claim in any manner the Indemnified Party may deem
reasonably appropriate. For clarity, the assumption of the defense of any Third
Party Claim by the Indemnified Party in accordance with the preceding sentence
shall in no event relieve the Indemnifying Party from its obligations to
indemnify and hold harmless the Indemnified Party from all Losses arising from
such Third Party Claim.

11.4.4    Cooperation. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each Genzyme Indemnitee or X4 Indemnitee, as applicable, to,
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours afforded to the Indemnifying Party to, and reasonable
retention by the Indemnified Party and any Genzyme Indemnitee or X4 Indemnitee,
as applicable, of, records and information that are reasonably relevant to such
Third Party Claim, and making all Genzyme Indemnitees or X4 Indemnitees, as
applicable, and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder; provided that neither Party shall be required to disclose legally
privileged information unless and until procedures reasonably acceptable to such
Party are in place to protect such privilege, and the Indemnifying Party shall
reimburse the Indemnified Party for all its reasonable costs and expenses in
connection therewith.

11.4.5    Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any Third Party Claim shall be reimbursed on a Calendar Quarter
basis by the Indemnifying Party, without

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

39



--------------------------------------------------------------------------------

prejudice to the Indemnifying Party’s right to contest any Genzyme Indemnitee’s
or X4 Indemnitee’s, as applicable, right to indemnification and subject to
refund in the event the Indemnifying Party is ultimately held not to be
obligated to indemnify a Genzyme Indemnitee or X4 Indemnitee, as applicable.

11.5    Limitation on Damages and Liability. [***], NEITHER PARTY NOR ANY OF
THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS, WHETHER IN CONTRACT, WARRANTY,
NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (a) THE
DEVELOPMENT, MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCTS UNDER THIS
AGREEMENT, (b) THE USE OF OR REFERENCE TO THE LICENSED PATENTS, LICENSED
KNOW-HOW OR REGULATORY DOCUMENTATION OR (c) ANY BREACH OF OR FAILURE TO PERFORM
ANY OF THE PROVISIONS OF THIS AGREEMENT.

11.6    Insurance. X4 shall, and shall cause its Sublicensees and its and their
respective Affiliates to maintain (a) no later than thirty days prior to the
anticipated date of First Commercial Sale of a Licensed Product, (i) commercial
general liability insurance covering bodily injury and property damage of not
less than [***] per occurrence and in the aggregate, and (ii) clinical trials
liability insurance coverage with minimum indemnity limits of [***] per
occurrence and in the aggregate, and (b) following the First Commercial Sale of
a Licensed Product, and thereafter during any period in which X4 has
indemnification obligations to Genzyme, (i) commercial general liability
insurance covering bodily injury and property damage of not less than [***] per
occurrence and in the aggregate, and (ii) products liability/completed
operations and clinical trials liability insurance coverage with minimum
indemnity limits of [***] per occurrence and in the aggregate. Such policies
shall be provided by insurance carrier(s) reasonably acceptable to Genzyme.
[***]. If such policies are written on a claims made basis, they shall remain in
effect for a minimum period of [***] and shall not be cancelled or subject to a
reduction of coverage without the prior written authorization of Genzyme. Upon
Genzyme’s written request, X4 shall provide Genzyme with certificate(s) of
insurance or certified copies of X4’s insurance policies to evidence the
purchase and/or maintenance of such policies. Maintenance of such insurance
coverage shall not relieve X4 of any responsibility under this Agreement for
damages in excess of insurance limits or otherwise.

ARTICLE 12

TERM AND TERMINATION

12.1    Termination upon Failure to Close the X4 First Financing. [***]. In the
event that X4 does not consummate [***], then the Financing Exclusivity Period
shall automatically be extended by [***]. In the event that X4 does not [***],
as so extended, and the Parties have not otherwise agreed in writing to further
extend such period, this Agreement shall immediately terminate and Genzyme shall
have no further obligations to X4 with respect to the Licensed Patent and
Licensed Know-How and shall be free to negotiate and enter into any agreement
with a Third Party concerning the Licensed Patents or the Licensed Know How.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

40



--------------------------------------------------------------------------------

12.2    Term. This Agreement shall commence on the Effective Date and shall,
unless earlier terminated in accordance with this ARTICLE 12, continue (a) with
respect to each Licensed Product in each country in the Territory, until the
expiration of the Royalty Term for such Licensed Product in such country and
(b) with respect to this Agreement in its entirety, until the expiration of the
last-to-expire Royalty Term for any Licensed Product in the Territory (such
period, the “Term”).

12.3    Termination of this Agreement for Material Breach. In the event that
either Party materially breaches this Agreement (such Party, the “Breaching
Party”), in addition to any other right and remedy the other Party (the
“Complaining Party”) may have, the Complaining Party may terminate this
Agreement, in its entirety upon ninety (90) days’ prior written notice (the
“Termination Notice Period”) to the Breaching Party, specifying the material
breach and its claim of right to terminate, provided that the termination shall
not become effective at the end of the Termination Notice Period if the
Breaching Party cures the material breach complained of during the Termination
Notice Period The Breaching Party may dispute any alleged breach by written
notice to the Complaining Party within such ninety-(90) day period, in which
case the Complaining Party shall not have the right to terminate this Agreement
pursuant to this Section 12.3 unless and until it has been mutually agreed
pursuant to Section 13.5 or determined in accordance with Section 13.5 below
that this Agreement was materially breached by the Breaching Party, and the
Breaching Party fails to comply with its obligations hereunder within ninety
(90) days after such mutual agreement or determination, as applicable.
Notwithstanding the foregoing, it is understood and agreed that termination of
this Agreement pursuant to this Section 12.3 shall in no way limit either
Party’s right to seek all remedies available by law and in equity.

12.4    Unilateral Termination Rights.

12.4.1    In the event that X4 or any of its Affiliates anywhere in the
Territory, institutes, prosecutes or otherwise participates in (or in any way
aids any Third Party in instituting, prosecuting or participating in), at law or
in equity or before any administrative or regulatory body, including the U.S.
Patent and Trademark Office or its foreign counterparts, any claim, demand,
action or cause of action for declaratory relief, damages or any other remedy or
for an enjoinment, injunction or any other equitable remedy, including any
interference, reexamination, post grant review, opposition or any similar
proceeding, alleging that any claim in a Licensed Patent is invalid,
unenforceable or otherwise not patentable (a “Patent Challenge”) (except as
required under a court order or subpoena), Genzyme may terminate this Agreement
immediately upon written notice to X4. In the event that a Sublicensee of X4 or
an Affiliate thereof anywhere in the Territory institutes, prosecutes or
otherwise participates in (or in any way aids any Third Party in instituting,
prosecuting or participating in) a Patent Challenge (except as required under a
court order or subpoena), then Genzyme may send a written demand to X4 to
terminate such sublicense in the event such Sublicensee fails to withdraw such
Patent Challenge or such Patent Challenge is otherwise not dismissed [***]. If
such Sublicensee fails to withdraw such Patent Challenge or such Patent
Challenge is not dismissed [***], and thereafter, X4 shall terminate such
Sublicense [***]. Notwithstanding the foregoing, Genzyme shall not have any
termination rights pursuant to

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

41



--------------------------------------------------------------------------------

this Section 12.4.1 on account of any Patent Challenge that is either (i) a
legal or administrative challenge asserted as a counterclaim in an action
initiated by or under the authority of Genzyme against X4, its Sublicensees or
their respective Affiliates, or (ii) a declaratory action proceeding brought
against Genzyme with respect to the validity, patentability or enforceability of
any Licensed Patent as a result of Genzyme threatening to bring any action
against X4, its Sublicensees, or their respective Affiliates.

12.4.2    X4 may terminate this Agreement in its entirety immediately upon
notice to Genzyme for a Material Safety Issue. “Material Safety Issue” shall
mean the reasonable belief of X4 or any of its Affiliates’ or Sublicensees’
based upon additional information that becomes available or an analysis of the
existing information at any time, that the medical risk/benefit profile of the
Licensed Compound or a Licensed Product is so unfavorable that it would be
incompatible with the welfare of patients to Develop or Commercialize such
Licensed Compound or Licensed Product or to continue to Develop or Commercialize
it. In the event of a dispute as to whether a Material Safety Issue exists, the
Parties shall resolve the dispute in accordance with Section 13.5, unless the
Data Safety Monitoring Board or any institutional Review Board or any Regulatory
Authority has recommended to X4 or Genzyme, or their Sublicensees or Affiliates,
to terminate an ongoing Clinical Study of the Licensed Compound or Licensed
Product or has halted or placed any such ongoing Clinical Study on hold, or a
Regulatory Authority has withdrawn or requested that X4 withdraw any applicable
Regulatory Approval for a Licensed Product, all of which foregoing circumstances
shall be deemed conclusive evidence of the existence of a Material Safety Issue
giving rise to X4’s right to terminate under this Section 12.4.2.

12.5    Termination Upon Insolvency. Either Party may terminate this Agreement
if, at any time, the other Party (a) files in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of its assets,
(b) is declared insolvent or bankrupt by a court of competent jurisdiction,
(c) is served with an involuntary petition against it, filed in any insolvency
proceeding that is not dismissed within ninety (90) days after the filing
thereof, (d) proposes or is placed in a process of complete liquidation, or
(e) makes an assignment of substantially all of its assets for the benefit of
its creditors.

12.6    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by X4 or Genzyme are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code.

12.7    Consequences of Termination.

12.7.1    In the event of a termination of this Agreement for any reason, any
Sublicense agreement entered into by X4 as of the effective date of termination
shall remain in full force and effect; provided, that, (a) the applicable
Sublicensee is not then in breach of its Sublicense agreement with X4 and agrees
to be bound to Genzyme as a direct licensee under the terms and conditions of
the Sublicense agreement and (b) the Sublicensee promptly enters into
appropriate agreements or amendments to the Sublicense agreement to substitute
Genzyme for X4 as the licensor thereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

42



--------------------------------------------------------------------------------

12.7.2    In the event of a termination of this Agreement for any reason other
than as provided in Section 12.7.4, all rights and licenses granted by Genzyme
hereunder shall immediately terminate; provided, that, if such termination
occurs after the First Commercial Sale of a Licensed Product hereunder, X4 and
its Sublicensees and Affiliates shall have the right to continue selling any or
all Licensed Product remaining in their inventory for [***], provided that the
sale of such remaining inventory will be subject to the royalty obligations set
forth in Section 6.5.

12.7.3    Upon termination of this Agreement by Genzyme pursuant to Section 12.3
or 12.4.1, X4 shall promptly, to the extent requested by Genzyme:

(a)    where permitted by Applicable Law, assign to Genzyme all of its right,
title and interest in and to, and transfer possession to Genzyme of, all
Regulatory Documentation (including, for clarity, Regulatory Approvals) then in
its name applicable to any Licensed Product in the Territory;

(b)    notify the applicable Regulatory Authorities and take any other action
reasonably necessary to effect the transfer set forth in clause (a) above;

(c)    grant Genzyme [***], under all Regulatory Documentation (including any
Regulatory Approvals) then owned or Controlled by X4 then in its name that are
not assigned to Genzyme pursuant to clause (a) above that are necessary or
useful for Genzyme or any of its Affiliates to Exploit any Licensed Compound or
Licensed Product in the Field in the Territory and any improvement to any of the
foregoing, as such Regulatory Documentation exists as of the effective date of
such termination of this Agreement and X4 shall continue to maintain such
Regulatory Documentation (including any Regulatory Approvals) unless and until
Genzyme notifies X4 that such maintenance is no longer required;

(d)    to the extent requested in writing by Genzyme, grant Genzyme [***], under
the X4 Know-How and the X4 Patents, to Exploit Licensed Products in the Field
and, following any such termination, the provisions of ARTICLE 7 that apply to
Licensed Patents shall survive with respect to such X4 Patents with Genzyme
having, with respect to such X4 Patents, the rights and obligations that X4 has
with respect to the Licensed Patents; provided, that, the survival of the
licenses granted to Genzyme pursuant to this Section 12.7.3(d) shall be subject
to [***]. For purposes of this Section 12.7.3(d), the term “X4 Licensed Product”
shall mean any Licensed Product that is covered by a Valid Claim of any X4
Patents and for uses or incorporates any X4 Know-How and “Applicable
Post-Termination Percentage” means, with respect to each X4 Licensed Product
described in this Section 12.7.3(d), (1) if the effective date of termination is
[***] with respect to any such X4 Licensed Product in any country in the
Territory, [***], (2) if the effective date of termination is [***] with respect
to any such X4 Licensed Product in any country in the Territory but [***] with
respect to such X4 Licensed Product in any country in the Territory, [***], (3)
if the effective date of termination is on or after [***] with respect to any
such X4 Licensed Product in any country in the Territory but prior to [***] with
respect to any such X4 Licensed Product in any country in the Territory, [***],
and (z) if the effective date of termination is [***] with respect to any such
X4 Licensed Product in any country in the Territory, [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

43



--------------------------------------------------------------------------------

(e)    unless expressly prohibited by any Regulatory Authority, transfer control
to Genzyme of all Clinical Studies of each Licensed Product being conducted as
of the effective date of termination and continue to conduct such Clinical
Studies, at Genzyme’s cost and expense, [***] to enable such transfer to be
completed without interruption of any such Clinical Study; provided, that,
Genzyme shall not have any obligation to continue any Clinical Study unless
required by Applicable Law and (ii) with respect to each Clinical Study for
which such transfer is expressly prohibited by the applicable Regulatory
Authority, X4 shall continue to conduct such Clinical Study [***] at Genzyme’s
reasonable cost and expense.

(f)    assign (or cause its Affiliates to assign) to Genzyme all Licensed
Product Agreements, unless, with respect to any such Licensed Product Agreement,
such Licensed Product Agreement expressly prohibits such assignment or relates
to products in addition to the Licensed Product, in which case X4 shall
cooperate with Genzyme in all reasonable respects to secure the consent of the
applicable Third Party to such assignment and if any such consent cannot be
obtained with respect to a Licensed Product Agreement, X4 shall use Commercially
Reasonable Efforts at Genzyme’s cost and expense to try to obtain for Genzyme
substantially all of the practical benefit and burden under such Licensed
Product Agreement, including by (i) pursuing appropriate and reasonable
alternative arrangements (such as splitting Licensed Product Agreements non
exclusively related to Licensed Products) on terms mutually agreeable to Genzyme
and X4 and (ii) subject to the consent and control of Genzyme, pursuing the
enforcement, at Genzyme’s cost and expense and for the account of Genzyme, of
any and all rights of X4 against the other party thereto arising out of the
breach or cancellation thereof by such other party or otherwise; [***];

(g)    provide Genzyme with copies of all reports and data generated or obtained
by X4 or any of its Affiliates that relate to any Licensed Product that have not
previously been provided to Genzyme;

(h)    where permitted by Applicable Laws, assign to Genzyme all right, title,
and interest of X4 in each Product Trademark; and

(i)    sell to Genzyme some or all of the inventory of Licensed Compound and/or
Licensed Product in possession of X4 and Affiliates as of the termination date,
at a price equal to [***].

Except in the event of termination of this Agreement by Genzyme pursuant to
Section 12.3, Genzyme shall reimburse X4 for all reasonable, documented
out-of-pocket expenses incurred by X4 in performing its obligations under
Section 12.7.3(a) to (h).

12.7.4    Upon termination by X4 pursuant to Section 12.3 or 12.5, then: (a) the
licenses granted by Genzyme to X4 pursuant to Section 2.1 hereof shall survive
on a country-by-country and Licensed Product-by-Licensed Product basis until the
expiration of the Royalty Term

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

44



--------------------------------------------------------------------------------

for each such Licensed Product in each such country, subject to [***]; and
(b) each Party shall promptly return or destroy all Confidential Information of
the other Party; provided, further that, each Party may retain, subject to
ARTICLE 7 hereof, (i) one (1) copy of the Confidential Information of the other
Party in its archives for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder and (ii) any Confidential
Information of the other Party contained in its laboratory notebooks or
databases; and X4 may retain and use Genzyme’s Confidential Information solely
in connection with the exercise of its rights set forth in clause (a) of this
Section 12.7.4.

12.7.5    Without limiting Genzyme’s rights under other provisions of this
ARTICLE 12, in the event of any termination by Genzyme pursuant to Section 12.3
or by X4 pursuant to 12.4.2, X4 shall, at the request and expense of Genzyme,
use Commercially Reasonable Efforts to provide Genzyme with such assistance,
[***], as is reasonably necessary to effectuate a smooth and orderly transition
of any Development, Manufacture and Commercialization activities to Genzyme or
its designee so as to minimize any disruption of such activities. Further, upon
Genzyme’s request and expense, in the event of any termination by Genzyme
pursuant to Section 12.3 or by X4 pursuant to 12.4.2 after the First Commercial
Sale of a Licensed Product hereunder, X4 shall provide such technical
assistance, [***], as may reasonably be requested to transfer all Manufacturing
technology that is or had been used by or on behalf of X4 and its Affiliates in
connection with the Manufacture of any Licensed Compound or Licensed Product.

12.8    Accrued Rights; Surviving Obligations.

12.8.1    Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

12.8.2    Survival. Without limiting the foregoing, Article 1, Section 2.6,
Section 3.4 (last sentence), Article 6 (with respect to any payment accrued but
not paid prior to termination or expiration), Section 6.4.3 (with respect to
deferred payments under a Transaction), Section 6.10 (for the length of time
specified therein), Section 7.1, Sections 7.3 through 7.5 (with respect to any
action or proceeding initiated prior to termination or expiration), Section 7.7
(with respect to any action or proceeding initiated prior to termination or
expiration), Article 8, Article 9 (for the length of time specified in
Section 9.1), Sections 10.4 and 10.5, Article 11, Sections 12.6 through 12.8 and
Article 13 shall survive the termination or expiration of this Agreement for any
reason. In addition, upon the expiration, but not an earlier termination, of
this Agreement, Section 2.4 shall also survive.

ARTICLE 13

MISCELLANEOUS

13.1    Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

45



--------------------------------------------------------------------------------

reasonable control of the non-performing Party, including fires, floods,
earthquakes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, strikes, lockouts or other labor disturbances (whether involving the
workforce of the non-performing Party or of any other Person), acts of God or
acts, omissions or delays in acting by any governmental authority (each, a
“Force Majeure Event”). The non-performing Party shall notify the other Party of
a Force Majeure Event [***] by giving written notice to the other Party stating
the nature of such Force Majeure Event, its anticipated duration, and any action
being taken to avoid or minimize its effect. The suspension of performance shall
be of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform. In the event that such suspension of performance [***] and
in the absence of such Force Majeure Event such suspension of performance would
be a material breach of this Agreement, such other Party shall have the right to
terminate this Agreement pursuant to Section 12.3.

13.2    Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on or related to the Parties from
time to time. Each Party agrees that it will not export, directly or indirectly,
any technical information acquired from the other Party under this Agreement or
any products using such technical information to a location or in a manner that
at the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

13.3    Assignment. Neither Party shall sell, transfer, assign, delegate, pledge
or otherwise dispose of, whether voluntarily, involuntarily, by operation of law
or otherwise, this Agreement or any of its rights or duties hereunder without
the prior written consent of the other Party; provided that (a) Genzyme may,
without such consent, assign this Agreement and its rights and obligations
hereunder to an Affiliate, to the purchaser of the Licensed Patents or Licensed
Know-How or to its successor entity or acquirer in the event of a merger,
consolidation or change in control of Genzyme and (b) X4 may without such
consent, [***], assign this Agreement and its rights and obligations hereunder
in connection with a Change of Control; provided, further, that in either case
((a) or (b)), the assignee or transferee shall assume all obligations of its
assignor or transferor under this Agreement and such assignor or transferor
shall remain responsible to the other Party for the performance by such assignee
or transferee of the rights and obligations of the assigning Party hereunder.
Any attempted assignment or delegation in violation of the preceding sentence
shall be void and of no effect. All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of Genzyme or X4, as the case may be. [***].

13.4    Severability. To the fullest extent permitted by Applicable Law, the
Parties waive any provision of law that would render any provision in this
Agreement invalid, illegal, or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal, or unenforceable, in any respect,
then such provision will be given no effect by the Parties and shall not form
part of this Agreement. To the fullest extent permitted by

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

46



--------------------------------------------------------------------------------

Applicable Law and if the rights or obligations of either Party will not be
materially and adversely affected, all other provisions of this Agreement shall
remain in full force and effect, and the Parties shall use their best efforts to
negotiate a provision in replacement of the provision held invalid, illegal, or
unenforceable that is consistent with Applicable Law and achieves, as nearly as
possible, the original intention of the Parties.

13.5    Dispute Resolution. If a dispute arises between the Parties in
connection with the interpretation, validity or performance of this Agreement or
any document or instrument delivered in connection herewith, then either Party
shall have the right to refer such dispute to the Executive Officers for
attempted resolution by good faith negotiations during a period of [***]. Any
final decision mutually agreed to by the Executive Officers shall be conclusive
and binding on the Parties. If such Executive Officers are unable to resolve
such dispute within such [***] period, either Party shall be free to institute
litigation in accordance with Section 13.6 and seek such remedies as may be
available. Notwithstanding anything in this Agreement to the contrary, either
Party shall be entitled to institute litigation in accordance with Section 13.6
immediately if litigation is necessary to prevent irreparable harm to that
Party.

13.6    Governing Law, Jurisdiction, Venue and Service.

13.6.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of [***], excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Parties agree to
exclude the application to this Agreement of the United Nations Convention on
Contracts for the International Sale of Goods.

13.6.2    Jurisdiction. Subject to Section 13.5 and Section 13.10, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
the courts of [***] for any action, suit or proceeding (other than appeals
therefrom) arising out of or relating to this Agreement, and agree not to
commence any action, suit or proceeding (other than appeals therefrom) related
thereto except in such courts. The Parties irrevocably and unconditionally waive
their right to a jury trial.

13.6.3    Venue. The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the courts of [***], and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

13.6.4    Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 13.7.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

47



--------------------------------------------------------------------------------

13.7    Notices.

13.7.1    Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized delivery service that
maintains records of delivery, addressed to the Parties at their respective
addresses specified in Section 13.7.2 or to such other address as the Party to
whom notice is to be given may have provided to the other Party in accordance
with this Section 13.7. Such notice shall be deemed to have been given as of the
date delivered by hand or transmitted by facsimile (with transmission confirmed)
or on the third Business Day (at the place of delivery) after deposit with an
internationally recognized delivery service. Any notice delivered by facsimile
shall be confirmed by a hard copy delivered as soon as practicable thereafter.
This Section 13.7 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Agreement.

13.7.2    Address for Notice.

If to X4, to:

X4 Pharmaceuticals, LLC

281 School Street,

Belmont, MA 02478

Attention: CEO

Facsimile: +001 801 285 7570

E-Mail: pmragan@gmail.com

with a copy to (which shall not constitute notice):

Mintz Levin

One Financial Center

Boston, MA 02111

Attention: John Cheney

Facsimile: (617) 542-2241

E-Mail: jjcheney@mintz.com

If to Genzyme, to:

Genzyme Corp.

500 Kendall Street,

Cambridge, MA 02142

Attention: General Counsel

Facsimile: + 1 617 768 6938

E-Mail: tracey.quarles@genzyme.com

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

48



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Sanofi – Legal Operations

54 rue la Boétie

75008 Paris

France

Attention: Vice President, Legal Operations

Facsimile: +33 (0) 1 5377 4048

E-Mail: jose.ferrer@sanofi.com

13.8    Entire Agreement; Amendments. This Agreement, together with the
Schedules attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby, including that
certain Material Transfer Agreement dated 11 February 2014 between X4 and
Sanofi, an Affiliate of Genzyme. Each Party confirms that it is not relying on
any representations or warranties of the other Party except as specifically set
forth herein. No amendment, modification, release or discharge shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

13.9    English Language. This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

13.10    Equitable Relief. The Parties acknowledge and agree that the
restrictions set forth in ARTICLE 9 are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any provision of ARTICLE 9 may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
ARTICLE 9, the non-breaching Party shall be entitled to seek to obtain from any
court of competent jurisdiction injunctive relief, whether preliminary or
permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Nothing in this
Section 13.10 is intended, or should be construed, to limit either Party’s right
to equitable relief or any other remedy for a breach of any other provision of
this Agreement.

13.11    Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by the other Party
whether of a similar nature or otherwise.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

49



--------------------------------------------------------------------------------

13.12    No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.

13.13    Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

13.14    Relationship of the Parties. It is expressly agreed that Genzyme, on
the one hand, and X4, on the other hand, shall be independent contractors and
that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither Genzyme, on the one hand, nor X4,
on the other hand, shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party to do so, such consent not to be unreasonably conditioned, withheld or
delayed. All persons employed by a Party shall be employees of such Party and
not of the other Party and all costs and obligations incurred by reason of any
such employment shall be for the account and expense of such Party.

13.15    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic signatures and such signatures shall
be deemed to bind each Party as if they were original signatures.

13.16    References. Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Schedule means references to such Article,
Section or Schedule of this Agreement, (b) references in any section to any
clause are references to such clause of such section and (c) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto.

13.17    Construction. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party.

[SIGNATURE PAGE FOLLOWS.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

50



--------------------------------------------------------------------------------

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

GENZYME CORP     X4 PHARMACEUTICALS, LLC. By:   /s/ Constantine Chinoporos    
By:   /s/ Paula Ragan, PhD   Name: Constantine Chinoporos       Name: Paula
Ragan, PhD   Title: Vice President       Title: Managing Partner

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 1.57

Licensed Know-How

[Attached]

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 1.58

Licensed Patents

[Attached]

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 1.56

Licensed Compound

 

Licensed Compound Designation

  

[***]

AMD11070 (ph1)

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.1.2

Development Plan

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.2.1

Regulatory Documents Assigned by Genzyme to X4

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.